Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Colonial Hills Nursing Center
(CCN: 44-5181),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-357
Decision No. CR3180
Date: March 31, 2014
DECISION

Petitioner, Colonial Hills Nursing Center, was not in substantial compliance with
program participation requirements from November 26, 2011 to termination of its
participation in Medicare on January 7, 2012, due to violations of 42 C.F.R.

§§ 483.10(b)(11) and 483.13(b) and (c)(2).' There is a basis for the imposition of
enforcement remedies. The following enforcement remedies are reasonable: termination
of Petitioner’s provider agreement and participation in Medicare effective January 7,
2012; a denial of payment for new admissions (DPNA) effective December 24, 2011
through termination on January 7, 2012; and a civil money penalty (CMP) of $6,000 per
day for 43 days, including November 26, 2011 and continuing through termination on
January 7, 2012, a total CMP of $258,000.

' Citations are to the 2011 revision of the Code of Federal Regulations in effect at the
time of the survey, unless otherwise indicated.
I. Background

Petitioner is located in Maryville, Tennessee, and participated in Medicare as a skilled
nursing facility (SNF) and the state Medicaid program as a nursing facility (NF).
Petitioner was subject to a complaint investigation by the Tennessee Department of
Health (state agency) from December | through 15, 2011, and found not in compliance
with program participation requirements. The Centers for Medicare & Medicaid Services
(CMS) notified Petitioner by letter dated December 22, 2011, that it was imposing the
following enforcement remedies: termination of Petitioner’s provider agreement and
participation in Medicare effective January 7, 2012; a DPNA effective December 24,
2011 through termination on January 7, 2012; and a CMP of $6,000 per day beginning
November 23, 2011 and continuing until termination on January 7, 2012. CMS also
advised Petitioner that it was ineligible to conduct a nurse aide training and competency
evaluation program (NATCEP) for two years. CMS Exhibit (Ex.) 4.

Petitioner requested a hearing before an administrative law judge (ALJ) on February 3,
2012 (RFH). The case was assigned to me for hearing and decision on February 8, 2012,
and an Acknowledgement and Prehearing Order was issued at my direction. On January
16, 17, and 18, 2013, a hearing was convened by video teleconference, and a transcript
(Tr.) of the proceedings was prepared. CMS offered CMS Exs. | through 46 and CMS
Exs. 1 through 25 and 27 through 46 were admitted. Tr. 38. Petitioner offered
Petitioner’s exhibits (P. Exs.) 1 through 19 that were admitted as evidence. Tr. 40. On
February 20, 2013, CMS filed an unopposed motion to substitute a more legible copy of
CMS Ex. 31; and to have admitted to the record CMS Ex. 47 and CMS Ex. 48. The CMS
motion is granted. CMS called the following witness: Surveyor Debra Pannell, RN.
Petitioner called the following witnesses: Richard Wyatt Leonard; Darla Parton, RN;
Douglas Bryant; Donia Amburn, RN; Denise Patterson, RN; Callie Mahaffey; Jennifer
Solomon; and Karen Kirby, Public Health Nurse Consultant Manager, East Tennessee
Regional Office. The parties filed post-hearing briefs (P. Br., CMS Br.) and post-hearing
reply briefs (P. Reply, CMS Reply).

IL. Discussion
A. Issues

Whether there is a basis for the imposition of an enforcement
remedy; and

Whether the remedies imposed are reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation of a SNF in Medicare are at
section 1819 of the Social Security Act (Act) and 42 C.F.R. pt. 483. Section 1819(h)(2)
of the Act authorizes the Secretary of Health and Human Services (Secretary) to impose
enforcement remedies against a SNF for failure to comply substantially with the federal
participation requirements established by sections 1819(b), (c), and (d) of the Act The
Act requires that the Secretary terminate the Medicare participation of any SNF that does
not return to substantial compliance with participation requirements within six months of
being found not to be in substantial compliance. Act § 1819(h)(2)(C). The Act also
requires that the Secretary deny payment of Medicare benefits for any beneficiary
admitted to a SNF, if the SNF fails to return to substantial compliance with program
participation requirements within three months of being found not to be in substantial
compliance — commonly referred to as the mandatory or statutory DPNA. Act
1819(h)(2)(D). The Act grants the Secretary discretionary authority to terminate a
noncompliant SNF’s participation in Medicare, even if there has been less than 180 days
of noncompliance. The Act also grants the Secretary authority to impose other
enforcement remedies, including a discretionary DPNA, CMPs, appointment of
temporary management, and other remedies such as a directed plan of correction. Act
1819(h)(2)(B).

an

an

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. pt. 483, subpt. B. Noncompliance refers to any deficiency that
causes a facility not to be in substantial compliance, that is a deficiency that poses a risk
for more than minimal harm. 42 C.F.R. § 488.301. State survey agencies survey

> Participation of a NF in Medicaid is governed by section 1919 of the Act. Section
1919(h)(2) of the Act gives enforcement authority to the states to ensure that NFs comply
with their participation requirements established by sections 1919(b), (c), and (d) of the
Act.
facilities that participate in Medicare on behalf of CMS to determine whether the
facilities are complying with federal participation requirements. 42 C.F.R. §§ 488.10-.28,
488.300-.335. The regulations specify the enforcement remedies that CMS may impose

if a facility is not in substantial compliance with Medicare requirements. 42 C.F.R.

§ 488.406.

CMS is authorized to impose a CMP for the number of days of noncompliance — a per

lay CMP - or for each instance of noncompliance — a per instance CMP (PICMP). 42
C.F.R. § 488.430. The regulations specify that a CMP that is imposed against a facility
on a per day basis will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408,
488.438. The upper range of CMPs, $3,050 per day to $10,000 per day, is reserved for
leficiencies that pose immediate jeopardy to a facility’s residents, and, in some
circumstances, for repeated deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2).
“Immediate jeopardy means a situation in which the provider’s noncompliance with one
or more requirements of participation has caused, or is likely to cause, serious injury,
harm, impairment, or death to a resident.” 42 C.F.R. § 488.301 (emphasis in original).
The lower range of CMPs, $50 per day to $3,000 per day, is reserved for deficiencies that
lo not pose immediate jeopardy, but either cause actual harm to residents, or cause no
actual harm but have the potential for causing more than minimal harm. 42 C.F.R.

§ 488.438(a)(1)(ii). The only range for a PICMP is $1,000 to $10,000. 42 C.F.R.

§§ 488.408, 488(a)(2).

Petitioner was notified in this case that it was ineligible to conduct a NATCEP for two
years. CMS Ex. 4 at 3.7 Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, SNFs
and NFs may only use nurse aides who have completed a training and competency
evaluation program. Pursuant to sections 1819(f)(2) and 1919(f)(2) of the Act, the
Secretary was tasked to develop requirements for approval of NATCEPs and the process
for review of those programs. Sections 1819(e) and 1919(e) of the Act impose upon the
states the requirement to specify what NATCEPs they will approve that meet the
requirements that the Secretary established and a process for reviewing and reapproving
those programs using criteria the Secretary set. The Secretary promulgated regulations at
42 C.F.R. pt. 483, subpt. D. Pursuant to 42 C.F.R. § 483.151(b)(2) and (f), a state may
not approve and must withdraw any prior approval of a NATCEP offered by a SNF or NF
that has been: (1) subject to an extended or partial extended survey under sections
1819(g)(2)(B)(i) or 1919(g)(2)(B)(@) of the Act; (2) assessed a CMP of not less than
$5,000; or (3) subject to termination of its participation agreement, a DPNA, or the
appointment of temporary management. Extended and partial extended surveys are

3 In its brief, Petitioner noted that it did not conduct a NATCEP. P. Br. at 2. Further,
because Petitioner’s provider agreement was terminated effective January 7, 2012,
ineligibility to be approved to conduct a NATCEP is not at issue.
triggered by a finding of “substandard quality of care” during a standard or abbreviated
standard survey and involve evaluating additional participation requirements.
“Substandard quality of care” is identified by the situation where surveyors identify one
or more deficiencies related to participation requirements established by 42 C.F.R.

§ 483.13 (Resident Behavior and Facility Practices), § 483.15 (Quality of Life), or

§ 483.25 (Quality of Care) that are found to constitute either immediate jeopardy, a
pattern of or widespread actual harm that does not amount to immediate jeopardy, or a
widespread potential for more than minimal harm that does not amount to immediate
jeopardy and there is no actual harm. 42 C.F.R. § 488.301.

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). A facility has a right to
seek review of a “certification of noncompliance leading to an enforcement remedy.” 42
C.F.R. §§ 488.408(g)(1), 488.330(e), 498.3. However, the choice of remedies, or the
factors CMS considered when choosing remedies, are not subject to review. 42 C.F.R.

§ 488.408(g)(2). A facility may only challenge the scope and severity level of
noncompliance determined by CMS if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a NATCEP.
42 C.F.R. § 498.3(b)(14), (d)(10)(i). The CMS determination as to the level of
noncompliance, including the finding of immediate jeopardy, “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2); Woodstock Care Ctr., DAB No. 1726 at 9,
38 (2000), aff'd, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals Board (the
Board) has long held that the net effect of the regulations is that a long-term care facility
has no right to challenge the scope and severity level assigned to a noncompliance
finding, except in the situation where that finding was the basis for an immediate
jeopardy determination. See, e.g., Ridge Terrace, DAB No. 1834 (2002); Koester
Pavilion, DAB No. 1750 (2000). ALJ review of a CMP is subject to 42 C.F.R.

§ 488.438(e).

The hearing before an ALJ is a de novo proceeding, i.e., “a fresh look by a neutral
decision-maker at the legal and factual basis for the deficiency findings underlying the
remedies.” Life Care Ctr. of Bardstown, DAB No. 2479 at 33 (2012) (citation omitted);
The Residence at Salem Woods, DAB No. 2052 (2006); Cal Turner Extended Care
Pavilion, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No. 1906 (2004);
Emerald Oaks, DAB No. 1800 at 11 (2001); Anesthesiologists Affiliated, DAB CR65
(1990), aff'd, 941 F.2d 678 (8th Cir. 1991). The standard of proof is a preponderance of
the evidence. CMS has the burden of coming forward with the evidence and making a
prima facie showing of a basis for imposition of an enforcement remedy. Petitioner bears
the burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff'd, 129 F. App’x 181 (6th Cir. 2005);
Emerald Oaks, DAB No. 1800; Cross Creek Health Care Ctr., DAB No. 1665 (1998);
Hillman Rehab. Ctr., DAB No. 1611 (1997) (remand), DAB No. 1663 (1998) (aft.
remand), aff'd, Hillman Rehab. Ctr. v. United States, No. 98-3789 (GEB), 1999 WL
34813783 (D.N.J. May 13, 1999).

“Prima facie” means generally that the evidence is “[s]ufficient to establish a fact or raise
a presumption unless disproved or rebutted.” Black’s Law Dictionary 1228 (8th ed.
2004). In Hillman, the Board described the elements of the CMS prima facie case in
general terms as follows:

HCFA [now known as CMS] must identify the legal criteria
to which it seeks to hold a provider. Moreover, to the extent
that a provider challenges HCFA’s findings, HCFA must
come forward with evidence of the basis for its determination,
including the factual findings on which HCFA is relying and,
if HCFA has determined that a condition of participation was
not met, HCFA’s evaluation that the deficiencies found meet
the regulatory standard for a condition-level deficiency.

DAB No. 1611 at 11. In the final Hi//man decision after remand, the Board explained:

The ALJ should be able to determine the existence of a prima
facie case at the close of HCFA’s presentation. Hence, as we
pointed out in our first decision, HCFA would lose even if the
provider offered no evidence at all, if HCFA did not come
forward with evidence sufficient to support a conclusion in its
favor in presenting its prima facie case. Thus, we held that
HCFA must make its case “at the outset.”

Once HCFA has established a prima facie case, the provider
may then offer evidence in rebuttal, both by attacking the
factual underpinnings on which HCFA relied and by offering
evidence in support of its own affirmative arguments. An
effective rebuttal of HCFA’s prima facie case would mean
that at the close of the evidence the provider had shown that
the facts on which its case depended (that is, for which it had
the burden of proof) were supported by a preponderance of
the evidence.

2 OR

The major purpose of requiring HCFA to establish a prima
facie case is to assure that the action taken by HCFA has a
legally sufficient foundation, if the facts are determined to be
as alleged by HCFA (since it would be unfair and inefficient
to require a provider to defend against a case that, even if
proven, would not suffice to support the action taken). In
addition, we concluded that fairness requires HCFA to set out
evidence of the factual basis for its action in order that the
provider not have to offer a shot-gun defense without
adequate notice to respond to the case against it. These
purposes are accomplished once HCFA has presented a case
sufficient, if not effectively rebutted, to sustain its action. At
that point, HCFA has established a prima facie case and, to
prevail, the provider must proceed to prove its case by the
preponderance of the evidence on the record as a whole.

Hillman, DAB No. 1663 (internal citations omitted) at 9-10. HCFA was the predecessor
to CMS.

Thus, CMS has the initial burden of coming forward with sufficient evidence to show
that its decision to impose an enforcement remedy is legally sufficient under the statute
and regulations. CMS makes a prima facie showing of noncompliance if the credible
evidence CMS relies on is sufficient to support a decision in its favor absent an effective
rebuttal. To make a prima facie case that its decision was legally sufficient, CMS must:
(1) identify the statute, regulation or other legal criteria to which it seeks to hold the
petitioner; (2) come forward with evidence upon which it relies for its factual conclusions
that are disputed by the petitioner; and (3) show how the deficiencies it found amounted
to noncompliance that warrants an enforcement remedy, i.e., that there was a risk for
more than minimal harm due to the regulatory violation. In Evergreene Nursing Care
Ctr., the Board explained its “well-established framework for allocating the burden of
proof on the issue of whether [a] SNF [is] out of substantial compliance” as follows:

CMS has the burden of coming forward with evidence related
to disputed findings that is sufficient (together with any
undisputed findings and relevant legal authority) to establish
a prima facie case of noncompliance with a regulatory
requirement. If CMS makes this prima facie showing, then
the SNF must carry its ultimate burden of persuasion by

* The regulation gives Petitioner notice of the criteria or elements it must meet to comply
with the program participation requirement established by the regulation. 5 U.S.C.
§§ 551(4), 552(a)(1).
showing, by a preponderance of the evidence, on the record
as a whole, that it was in substantial compliance during the
relevant period.

Evergreene Nursing Care Ctr., DAB No. 2069 at 7 (2007). A facility can overcome
CMS’s prima facie case either by rebutting the evidence upon which that case rests, or by
proving facts that affirmatively show substantial compliance. “An effective rebuttal of
CMS’s prima facie case would mean that at the close of the evidence the provider had
shown that the facts on which its case depended (that is, for which it had the burden of
proof) were supported by a preponderance of the evidence.” Jd. at 7-8 (citations
omitted).

C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis. I have carefully considered all the evidence and the arguments of both parties,
though not all may be specifically discussed in this decision. I discuss in this decision the
credible evidence given the greatest weight in my decision-making.* I also discuss any
evidence that I find is not credible or worthy of weight. The fact that evidence is not
specifically discussed should not be considered sufficient to rebut the presumption that I
considered all the evidence and assigned such weight or probative value to the credible
evidence that I determined appropriate within my discretion as an ALJ. There is no
requirement for me to discuss the weight given every piece of evidence considered in this
case, nor would it be consistent with notions of judicial economy to do so. Charles H.
Koch, Jr., Admin. L. and Prac. § 5:64 (3d ed. 2013).

CMS alleges based upon the survey that ended December 15, 2011, that Petitioner was
not in substantial compliance with program participation requirements from November
23, 2011 to termination of its participation in Medicare on January 7, 2012, based upon
violations of 42 C.F.R. §§ 483.10(b)(11); 483.13(b) and (c); 483.20(k)(3)(i); 483.25;
483.30(b); 483.35(e); 483.75; and 483.75(e)(8). Petitioner’s theory is that there was no
noncompliance, but, if there was, there was no immediate jeopardy and Petitioner
returned to substantial compliance in December 2011, well before the termination date.
P. Br. at 30; P. Reply at 20.

> “Credible evidence” is evidence that is worthy of belief. Black's Law Dictionary 596
(18'" ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Id. at 1625.
1. Petitioner suffered no prejudice or violation of its due process
rights related to review of agency action in this case.

The parties were notified on December 12, 2012, that this case was scheduled for hearing
from January 16 through 18, 2013. On January 11, 2013, two working days prior to the
scheduled hearing in this case, CMS notified me that Wanda Julian, RN, one of the two
surveyors who conducted the complaint investigation in issue, was unavailable to testify
at hearing on any of the scheduled dates, January 16, 17, or 18, 2013. CMS advised me
that Surveyor Julian was unavailable because the state agency granted her leave due to
difficulty she was experiencing related to her mother’s death. Surveyor Julian was
scheduled to return to work on January 22, 2013, the next working day after the last day
scheduled for hearing. On January 14, 2013, CMS submitted as evidence a physician’s
statement that Surveyor Julian was under his care from January 14, 2013 to January 18,
2013, and that she was able to return to work on January 21, 2013, which happened to be
the Martin Luther King federal holiday. CMS offered no evidence to show when
Surveyor Julian’s mother died; why Surveyor Julian was unable to return from leave one
working day early to provide testimony in this case; or that Surveyor Julian was
incompetent or otherwise medically unable to testify during the scheduled hearing. CMS
did not request a subpoena to compel Surveyor Julian’s attendance at the scheduled
hearing.

CMS requested by its motion on January 11, 2013, that I continue the hearing to a date
after January 22, 2013, to permit CMS to produce the testimony of Surveyor Julian. On
January 14, 2013, I issued an order deferring ruling upon the motion for a continuance
until the hearing. At the hearing, I discussed the matter with counsel on the record and
explained the factors that would influence a ruling on whether or not to continue the
hearing to a date after January 22, 2013. Tr. 64-75, 211-26. CMS placed in evidence the
Statement of Deficiencies (SOD) (CMS Ex. 3) drafted at least in part by Surveyor Julian;
Surveyor Julian’s surveyor notes (CMS Ex. 29); and the testimony of Surveyor Pannell
who also participated in the survey. Petitioner offered as evidence the deposition of
Surveyor Julian taken as part of state administrative enforcement proceedings. P. Ex. 14.
CMS renewed its request for a continuance to receive the testimony of Surveyor Julian at
the conclusion of its case-in-chief. Counsel for CMS could not proffer what Surveyor
Julian would testify to that was not cumulative of the evidence already in the record. Tr.
220-22.

Counsel for Petitioner did not object to the admission of the SOD (CMS Ex. 3) or
Surveyor Julian’s surveyor notes (CMS Ex. 29), both of which include statements of
Surveyor Julian. Counsel for Petitioner indicated that, considering the SOD, the surveyor
notes, and the deposition, Petitioner had an adequate opportunity to cross-examine
Surveyor Julian. Tr. 213-15. Accordingly, I ruled that Surveyor Julian’s testimony was
not necessary to complete the record as it was cumulative and the CMS motion for a
continuance to permit Surveyor Julian to testify was denied. Tr. 226.
10

In post-hearing briefing, Petitioner alludes to unspecified due process issues because Ms.
Julian did not appear for cross-examination at hearing. P. Br. at 3. Petitioner did not
raise that objection at hearing, although given ample opportunity to do so. I also advised
Petitioner at hearing that if cross-examination was desired, I would continue the hearing
to another date to permit cross-examination and Petitioner specifically stated that was not
necessary. Therefore, any objection by Petitioner that it did not have an adequate
opportunity to examine Surveyor Julian was waived.

Petitioner also conceived a new argument after the hearing that, because Surveyor Julian
did not testify, CMS had no witness to explain why CMS elected to impose termination

n “short notice” and without a revisit. P. Br. at 4. Petitioner knows as well as I that it
was a CMS official, not Surveyor Julian, who approved and decided to proceed with the
termination. Surveyor Julian was not the decision-maker, and contrary to Petitioner’s
unsupported assertion, Petitioner has no “Constitutional right to confront the
Government’s decision maker.” P. Br. at 4.° Rather, as already discussed, Petitioner has
the due process right to my de novo review as to two issues, i.e., whether CMS had a
basis to impose enforcement remedies, including termination, and whether the remedies
imposed are reasonable. I have no jurisdiction to review and Petitioner has no right to
seek review of the internal decision-making of CMS, including such things as the
selection of remedies. 42 C.F.R. § 488.408(g)(2) (choice of remedies and the factors
CMS considered when choosing remedies are not subject to review).

Furthermore, the events that are the factual underpinning for the cited deficiencies
occurred on November 23, 2011, and between November 26 and December 1, 2011,

° Petitioner cites Melendez-Diaz v. Massachusetts, 557 U.S. 305 (2009) and Morrissey v.
Brewer, 408 U.S. 471, 489 (1972) as supporting its position. In Melendez-Diaz, the
Supreme Court held that in a criminal drug trial, the admission of laboratory certificates
of analysis that the materials seized from the accused was cocaine of a certain quantity
without producing the certifying laboratory analysts to testify in court violated the
accused’s Sixth Amendment right to confront the witnesses against him. Melendez-Diaz,
557 USS. at 305. In Morrissey the Court identified the due process requirements for
parole revocation, which is a non-criminal proceeding. The Court listed, among other
things, “the right to confront and cross-examine adverse witnesses (unless the hearing
officer specifically finds good cause for not allowing confrontation).” Morrissey v.
Brewer 408 U.S. at 489. Neither case cited by Petitioner supports an argument that in a
criminal, civil, or administrative proceeding, the target of government action has the right
to confront the government decision-maker unless, of course, that decision-maker is also
an adverse witness. Petitioner does not argue that the CMS official who approved
termination was an adverse witness and that the right to cross-examine was triggered.

11

before the abbreviated survey to investigate the complaint began. Therefore, Surveyor
Julian did not personally witness the incidents that are the bases for the deficiency
citations and her factual findings are based on her review of resident records, staff
interviews, and her observations of the facility. I am not bound by Surveyor Julian’s
factual findings, and, to ensure no prejudice to Petitioner, I put her factual findings aside
and review the contemporaneous documentary evidence de novo. Thus, Surveyor
Julian’s absence caused no prejudice to Petitioner.’ I conclude that in this case the most
credible information regarding the events is found in the contemporaneous documents
and that the next most credible evidence is the testimony received in open session and
subject to cross-examination. I am also not bound by Surveyor Julian’s legal conclusion
but conduct a de novo review to determine whether there was a basis for enforcement
remedies in this case and the reasonableness of the enforcement remedies.

2. Petitioner violated 42 C.F.R. § 483.10(b)(11) (Tag F157).
3. Petitioner violated 42 C.F.R. § 483.13(b) (Tag F223).

4. Petitioner violated 42 C.F.R. § 483.13(c)(2) (Tag F225).®

7 Arguably, if either party was prejudiced by Surveyor Julian’s absence, it was CMS.
However, the prejudice, to the extent it existed, does not entitle CMS to a remedy as
CMS failed to insist that its contractor, the state agency, make Surveyor Julian available
or, at least provide some sufficient and reasonable justification for her absence other than
she was not coping well with her mother’s death. The implication that her inability to
cope from January 16 through 18 would be resolved by January 22, 2013, so that she
could then testify strains credibility and common sense.

® The SOD also alleges under Tag F225 that Petitioner violated 42 C.F.R.

§ 483.13(c)(1)(ii) and (iii), and (c)(4). Subsection 483.13(c)(1)(ii) provides that a facility
may not employ individuals who have either been found guilty of abusing, neglecting, or
mistreating residents, or who have been listed on a state nurse aide registry for abuse,
neglect, mistreatment of residents, or misappropriation of resident property. Subsection
483.13(c)(1)(iii) requires that a facility report to the state nurse aide registry or licensing
authority any knowledge the facility has of court actions against an employee that
indicates unfitness for service as a nurse aide or other facility staff. Subsection
483.13(c)(4) requires a facility to report the results of all investigations “to the
administrator or his designated representative and to other officials in accordance with
State law . . . within 5 working days of the incident.” 42 C.F.R. § 483.13(c)(4).

The SOD alleges no facts showing a potential violation of 42 C.F.R. § 483.13(c)(1)(ii) or
(iii), or of 42 C.F.R. § 483.13(c)(4), and I do not discuss those subsections further.
12

The deficiency citations are divided into three groups for purposes of analysis. The
“abuse tags” are the alleged violations of 42 C.F.R. §§ 483.10(b)(11) (Tag F157°);
483.13(b) (Tag F223) and (c) (Tag F225) related to the alleged abuse of two residents by
the son of another resident. The “abuse tags” allegedly posed immediate jeopardy that
was ongoing on December 15, 2011, when the survey ended. CMS Ex. 3 at 1-38. The
“salty beets tags” are the alleged violations of 42 C.F.R. §§ 483.20(k)(3)(i) (Tag F281);
483.25 (Tag F309); and 483.35(e) (Tag F367) related to the allegation that staff fed seven
residents 25 pounds of salt mixed with approximately 12 pounds of pureed, canned beets.
The “salty beets tags” allegedly posed immediate jeopardy that was abated on December
6, 2011. CMS Ex. 3 at 38-71. The “administration tag” is an alleged violation of 42
C.F.R. § 483.75 (Tag F490) that derives from both the abuse and the salty beets
allegations and is also alleged to have posed immediate jeopardy. CMS Ex. 3 at 71-78.
Two alleged deficiencies are not related to either the abuse tags or the salty beets tags.
The alleged violation of 42 C.F.R. § 483.30(b) (Tag F354) alleges that the Director of
Nursing (DON) could not also serve as Acting Administrator of the facility and that there
was a risk for more than minimal harm due to this regulatory violation. CMS Ex. 3 at 68-
69. The alleged violation of 42 C.F.R. § 483.75(e)(8) (Tag F497) is that Petitioner failed
to ensure nurse aides received required training, which posed a risk for more than
minimal harm. CMS Ex. 3 at 78-80.

I conclude that Petitioner violated 42 C.F.R. §§ 483.10(b)(11) (Tag F157), 483.13(b)
(Tag F223), and 483.13(c)(2) (Tag F225); Petitioner failed to show that the declaration of
immediate jeopardy was clearly erroneous as to those deficiencies; and Petitioner failed
to show that it remedied those deficiencies prior to its termination in Medicare.
Therefore, I need not further consider the remaining deficiency citations. Counsel for
Petitioner used a shotgun approach to defending this case, raising numerous fact issues
and legal arguments. I conclude that it is not necessary to discuss and attempt to resolve
every issue raised by Petitioner as this case must be resolved against Petitioner on the
specific grounds discussed hereafter.

° This is a “Tag” designation as used in CMS Publication 100-07, State Operations
Manual (SOM), Appendix PP — Guidance to Surveyors for Long Term Care Facilities
(http://www.cms.hhs.gov/Manuals/IOM/list.asp). The “Tag” refers to the specific
regulatory provision allegedly violated and CMS’s policy guidance to surveyors.
Although the SOM does not have the force and effect of law, the provisions of the Act
and regulations interpreted clearly do have such force and effect. Ind. Dep’t. of Pub.
Welfare v. Sullivan, 934 F.2d 853 (7th Cir. 1991); Northwest Tissue Ctr. v. Shalala, |
F.3d 522 (7th Cir. 1993). Thus, while the Secretary may not seek to enforce the
provisions of the SOM, she may seek to enforce the provisions of the Act or regulations
as interpreted by the SOM.

13

a. Facts

Petitioner provides a concise description of the facts on which the abuse tags are based in
its post-hearing brief. Paul McKee was a middle-aged man known to staff as the
frequent visitor of his mother who was a resident of Petitioner’s facility. The incident
involving McKee and two female residents occurred on Saturday, November 26, 2011 at
around 6:00 p.m. A certified nursing assistant (CNA) saw McKee sitting with a group of
female residents playing cards in a public area of the facility referred as the café. The
CNA saw McKee touch one of the card players, Resident 1, who was an alert and
oriented female resident, on the thigh or upper leg in a way that the CNA deemed
inappropriate. The CNA intervened by removing Resident | to her room and by
notifying a nursing supervisor. McKee was left alone with the three remaining residents,
and Resident 2 reported that he put his hand on her back and may have been attempting
to put his hand under her shirt. Resident 2 was also alert and oriented and removed
herself from the situation by leaving the area to smoke a cigarette. However, McKee
followed her to the outdoor smoking area where, with staff supervision present, Resident
2 and McKee smoked a cigarette. P. Br. at 5-6. The incident was reported to Petitioner’s
Assistant Director of Nursing (ADON), Lida Rose Keller, RN, who confronted McKee,
told him he could not touch residents, and that he would not be allowed in any resident’s
room but his mother’s. McKee subsequently left the facility. ADON Keller also called
Petitioner’s Executive Director (Administrator), William “Rick” Sharpe, and reported the
incident. ADON Keller did not believe that Administrator Sharpe was taking her report
seriously. ADON Keller did begin to investigate the incident on November 26, 2011, by
taking witness statements. P. Br. at 6-7. The following Monday, November 28, 2011,
Administrator Sharpe had the social worker interview the two residents and the social
worker reported that the matter was serious. P. Br. at 7.

Petitioner cites the testimony of Darla Parton, RN, Regional Director of Clinic Services
for Life Care Services of America, Petitioner’s operator, as support for its summary of
the facts. RN Parton was called during the evening of Wednesday, November 23, 2011,'°
regarding the salty beets incident which occurred at dinner-time that day. She arrived at
the facility on Monday, November 28, 2011, specifically to address the salty beets

'° Dates are important to understanding the sequence of events in this case. I advised the
parties that I would take administrative notice of the U.S. government calendar for 2011.
Tr. 315. The specific calendar used is the payroll calendar for 2011 available at
www.gsa.gov/graphics/staffoffices/payroll-calendar-2011.pdf. I note that November 23,
2011 was Wednesday; Thursday, November 24, 2011, was the Thanksgiving holiday;
November 25, 2011 was Friday; November 26, 2011 was Saturday; November 27, 2011
was Sunday; and November 28, 2011 was Monday.

14

incident. Tr. 308-17, 404, 415. While working on the salty beets incident on November
28, 2011, ADON Keller, who was covering for the DON, approached RN Parton and
asked her if she knew about the alleged touching of Residents | and 2 by McKee. RN
Parton advised the ADON she did not know what incident the ADON was referring to
and the ADON related what she knew about the alleged abuse.'' RN Parton testified that
she immediately contacted her supervisor to advise that there was a serious allegation that
required further investigation. RN Parton was instructed by her supervisor to start
investigating the incident and ensure proper notification of authorities. RN Parton
testified that she initiated an investigation using the work of ADON Keller who had
begun investigating on November 26, 2011, the date of the incident. RN Parton reviewed
the statements already collected by the ADON and then proceeded to interview staff.
ADON Keller had spoken to the residents involved, the alleged perpetrator, Petitioner’s
Administrator, and some staff on duty at the time of the incident. RN Parton testified that
at the time she understood that the incident involved inappropriate touching of residents
by the family member of another resident. More specifically, she understood that the
allegation was that the son of another resident rubbed the leg of one resident and
attempted unsuccessfully to put his hand under the shirt of a second resident. RN Parton
testified that such allegations would normally trigger a report to the state agency but, as
of Monday, November 28, 2011, no report had been made to the state because the
investigation was not complete. She contacted her supervisor to report what she had
learned; she began writing an action plan to address the incident; in-servicing, that is,
training, for staff to address the incident was started; she advised the Administrator, Rick
Sharpe, that the police had to be called; he did so and the police came to the facility on
Monday, November 28, 2011. Tr. 317-22, 408-10. Petitioner states that there is no
dispute that the local Ombudsman was also called during the afternoon of Monday,
November 28, 2011. P. Br. at 7. RN Parton testified that she was concerned that the
ADON had not contacted her, but she expressed no concern that the state agency was not
notified on November 26, 2011. Tr. 324. There is no evidence that RN Parton
immediately reported the matter to the state agency; to the contrary she testified that that
was not her duty. She testified that it was her understanding that Petitioner had five
working days to report an incident. Tr. 415-17. There is also no evidence that ADON
Keller reported the incident to the state agency on November 26, 2011. Administrator
Sharpe and ADON Keller were suspended for not complying with corporate reporting
policies; ADON Keller did not return from her suspension as she had already given
notice that she was leaving; and Administrator Sharpe was terminated on November 29,
2011, for not following internal reporting requirements. P. Br. at 9, n. 10.

'' Petitioner asserts that ADON Keller complained to RN Parton on Monday, November
28, 2011, that Administrator Sharpe was not taking the matter seriously. P. Br. at 7.
15

Petitioner offered as evidence a collection of documents marked P. Ex. 2, which were
admitted without objection. RN Parton identified the document as the performance
improvement plan for the abuse allegation that she prepared. Tr. 323. In fact, only pages
1 through 5 of P. Ex. 2 are documents with the heading “Quality Assurance and
Performance Improvement Plan.” Page 6 of P. Ex. 2 is a witness statement dated
December 5, 2011, that RN Parton used to document a telephone conversation with
Administrator Sharpe, ADON Keller, and others, regarding her performance
improvement plan. Page 7 of P. Ex. 2 is a notice that indicates it was posted at 8:00 on
November 28, 2011, that describes Paul McKee and directs that police be called if he
entered Petitioner’s facility. P. Ex. 2 pages 8 and 9, is a form titled “Managing Incidents
of Alleged Abuse & Neglect.” The form is undated and unsigned so it is not clear when
the form was completed or by whom. However, because Petitioner offered the document,
I interpret the document to be Petitioner’s concession of facts as to the events reflected on
the form. According to the form, Resident 1 was immediately removed from the scene
but Resident 2 made her allegation later. After Resident 1 was removed, McKee was
under constant staff supervision. P. Ex. 2 at 8. The statement that McKee was under
constant staff supervision is inconsistent with the testimony of RN Parton. RN Parton
testified that she understood that the CNA who witnessed the touching of Resident 1 by
McKee, escorted Resident | from the area but left the other residents with McKee with
no other staff present. Tr. 325-26. I conclude that the testimony of RN Parton is more
credible than the form regarding the fact that residents were left alone with McKee when
the CNA removed Resident 1, as RN Parton’s testimony is based on her investigation and
consistent with the fact that McKee has the opportunity to attempt to place his hand under
the shirt of Resident 2. The statement that McKee was under constant staff supervision is
also inconsistent with the admission of Petitioner in its post-hearing brief that McKee
was left alone with the remaining card players for at least a few moments. P. Br. at 5.
The form indicates that the Executive Director (Administrator Sharpe) and DON were
notified immediately; the residents notified their own families; physicians were not
notified until November 28, 2011; medical assessments of the residents were not done or
documented until November 28, 2011; the police were notified by Administrator Sharpe
on November 28, 2011; and the regional or divisional vice president was not notified
until November 28, 2011. P. Ex. 2 at 8-9. RN Parton’s improvement plan lists the
observation “[f]ailure to follow abuse policy” but she does not state specifically how the
facility abuse policy was violated. P. Ex. 2 at 1. The form, which states that the action
plan was completed on November 28, 2011 at 7:00 p.m., lists eight actions:

1. All department heads in-serviced on abuse investigation and procedures to
protect residents.

2. All staff in-serviced on abuse policy and procedures and reporting.

3. Police notified of the alleged incident for investigation.

4. Residents to be in-serviced regarding resident’s rights and reporting alleged
incidents.
16

5. Families to be in-serviced regarding resident rights and reporting of alleged
incidents.

6. Staff members to be in-serviced to call for help from other staff members if
more than one resident is involved so that a staff member will be present with
remaining residents as residents are removed.

7. The perpetrator will be asked to immediately leave the facility pending
investigation.

8. There will be communication not to allow the alleged perpetrator back into the
facility.

P. Ex. 2 at 1-5; Tr. 324-26. RN Parton identified P. Exs. 4 and 6 as documenting the
training of staff. Tr. 326-29. P. Ex. 4 consists of 15 “Education Acknowledgement
Forms,” 14 of which list the training topic “[h]ow to initiate an abuse investigation” and
are dated November 28, 2011, and the remaining form lists the training topic “[f]ront
window coverage and visitor sign-in” and is dated December 5, 2011. P. Ex. 6 includes
staff training forms dated November 28, 29 and 30, 2011, which list: training on
Petitioner’s abuse policy; discussion of the incident involving McKee and Residents 1
and 2; the need to protect multiple residents at risk for abuse; abuse reporting and
investigation; and completion of forms. P. Ex. 6 at 1-40. P. Ex. 6 at 114 is an in-service
training form dated December 16 through 22, 2011, which indicates that staff received
one-on-one education regarding situations involving the abuse of multiple residents; how
to handle individuals who pose a possible threat; staff smoking; the front door security
guard; the prohibition against propping a door open and that all doors have alarms; and
that McKee was no longer permitted in the building. P. Ex. 6 also includes training
forms from 2010 reflecting abuse and neglect training prior to the November 26, 2011
incident. P. Ex. 6 at 91-112. P. Ex. 6 includes copies of Petitioner’s policies titled
“Reporting Alleged Abuse” (P. Ex. 6 at 2-4, 42-44, 84-86), “Abuse and/or Neglect
Investigation” (P. Ex. 6 at 5-10, 45-50, 87-89). Tr. 327-29.

P. Ex. 3 includes in-service training records for December 2, 2011. The topics were
abuse; visitor badges and sign-in; staff name badges; handling inappropriate behavior by
staff, resident family member, or visitors and reporting it; and keeping McKee out of the
facility. P. Ex. 3 at 8. P. Ex. 7 includes training records dated December 2, 6, and 7,
2011, related to new security procedures.

P. Ex. 8 includes more in-service training forms for training between December | and 13,
2011, that reflect a discussion of abuse; use of visitor badges and signing-in; reporting
inappropriate behavior; intervention to stop abuse; reporting abuse; protecting residents;
and keeping McKee out of the facility. P. Ex. 8 includes copies of Petitioner’s
“Reporting Alleged Abuse” policy which was revised in February 2009, that differs from

17

the copies of the “Reporting Alleged Abuse” policy in P. Ex. 6, as the copy of the policy
in P. Ex. 8 addresses the federal requirement to ensure that all allegations of abuse and
neglect are reported immediately to the state survey agency but the copies in P. Ex. 6 do
not. Compare P. Ex. 6 at 6 and P. Ex. 8 at 7.

P. Ex. 9 includes one-on-one in-service training records dated December 5 and 6, 2011,
regarding coverage of the front door and visitor sign-in. P. Ex. 10 reflects in-service
training December 16 through 22, 2011, regarding abuse (including multiple residents at
risk and handling intruders); staff smoking; door codes and locks; door alarms and the
prohibition on propping doors open; and that McKee was not to be allowed in the
building. P. Ex. 10 at 2 is a notice to employees that they could not clock-in after
December 16 if they had not received training on the foregoing topics. P. Ex. 10 also
reflects that nurses were trained on notification of physician and family related to change
in resident condition and transfers. P. Ex. 10 at 60 and 66, both dated December 16,
2011, reflect that nurses were taught that family and physician were to be notified of a
change in a resident’s status within 24 hours. P. Ex. 11 includes in-service training
documents for the period December 15 through 19, 2011. Staff members were instructed
on building security, including not propping open doors, and were informed that if they
did so, they were subject to discipline including termination. P. Ex. 11 at 1.

Douglas Bryant, Petitioner’s director of human resources during the relevant period,
testified that he learned of the alleged improper touching of residents at the staff meeting
during the morning on Monday, November 28, 2011, when the Administrator instructed
the Director of Social Services to check the two residents. Later that day, he was meeting
with RN Parton when the Director of Social Services reported that the alleged incident
was a problem and “more than just an incident” and RN Parton started directing action,
including setting up a meeting of department heads and in-service training. He testified
that he was directed to get the training materials together, which included Petitioner’s
abuse policy and abuse investigation procedures. Tr. 333, 339-41, 355-56. In-service
training began on Monday, November 28, 2011. Tr. 342-44.

Donia Amburn, RN, Petitioner’s DON, testified that if there is an allegation of abuse, the
administrator is required to report to the state. Tr. 365-66, 396-97. She did not mention
that she also had a duty to report under federal and state law.

Denise Patterson, RN, Regional Director of Clinical Services for Life Care Centers of
America, testified that Petitioner was a facility for which she was responsible. RN Parton
was covering for her at the time of the alleged abuse of Residents 1 and 2 and she was not
at the facility until Tuesday, November 29, 2011. Tr. 420-22. She testified that the
Administrator told her he did not feel that there was abuse because he understood the
touching was on the shoulder. Tr. 427-28. She testified that Administrator Sharpe was
instructed to report the incident to the state on Monday, November 28, 2011. She
18

testified that the report of an allegation of abuse may be made on-line or by phone. Tr.
430-33. In this case, she testified that she determined on November 29, 2011, that
Administrator Sharpe failed to submit the report on-line, apparently because he did not
know how, and so the DON completed the report to the state. Tr. 434.

Jennifer Solomon, Regional Vice President, Appalachian Region, Life Care Centers of
America, testified that she learned of the alleged abuse incident between 2:00 and 4:00
p.m. on Monday, November 28, 2011. The incident was reported to her by a division
director and she then discussed with Administrator Sharpe who had concluded that there
was no abuse. She testified that it was also her opinion that the incident did not amount
to sexual abuse. Tr. 550-51, 560-63. However, in response to my questions, she agreed
based on what the CNA reported, that there was an allegation of abuse. Tr. 590. She
testified that she terminated Administrator Sharpe because he did not report the
“inappropriate touching” to her. Tr. 565. She testified that Petitioner submitted a plan of
correction to the state agency but no revisit survey was conducted prior to termination.
Tr. 579-80.

Petitioner’s records obtained by the surveyors during the survey show that Residents 1
and 2 did not display signs of physical injury following the inappropriate touching by
McKee, which is characterized as a sexual crime by Petitioner’s social worker. However,
both residents experienced emotional distress, including fear that continued after the
incident, which required therapy.'* CMS Ex. 33 at 10, 12, 13, 16-17, 19, and 22; CMS
Ex. 34 at 10-11, 13-18, and 21.

Petitioner called Karen Kirby, Public Health Nurse Consultant Manager of the East
Tennessee Regional Office of the state survey agency, to testify. Tr. 641. Ms. Kirby had
oversight responsibility for the survey. Tr. 641-42. Ms. Kirby testified in response to my
question that no revisit survey was conducted because the allegation of compliance and
plan of correction were not acceptable and Petitioner’s staff was so advised. Tr. 663-70.
Jennifer Solomon testified that Petitioner received five written rejections of its allegations
of compliance from the state agency and Petitioner received no response regarding its
sixth allegation of compliance or the plan of correction submitted on December 28, 2011.
Tr. 678-83.

2 A nurse note dated November 28, 2011 at 9 p.m., states that Resident 1 denied any
anxiety or concerns and declined counseling services. I have no evidence that Resident 1
understood what the term “anxiety” means or that the nurse who prepared the note was
qualified to assess whether or not Resident 1 was experiencing any anxiety at that the
time of the interview.
19

Petitioner offered its December 28, 2011, plan of correction for my consideration marked
as P. Ex. 1. The plan of correction for Tag F157 does not show that staff and
management were trained on the requirement of 42 C.F.R. § 483.10(b)(11) that “[a]
facility must immediately inform the resident; consult with the resident’s physician; and,
if known, notify the resident’s legal representative or an interested family member” when
there is an accident that may require physician intervention or a significant change in the
resident’s mental, physical or psychosocial condition. The plan of correction states that
Residents | and 2 notified family members of the incident that occurred on November 26,
2011, but the plan of correction does not acknowledge that resident notification of their
families does not satisfy the regulatory requirement. The plan of correction states that all
department heads and staff were educated on the policy regarding family and physician
notification. The plan of correction does not state that management and staff were
trained regarding the requirement for physician consultation. P. Ex. | at 8-10.
Furthermore, P. Ex. 10 at 60 and 66, both pages dated December 16, 2011, reflect that
nurses were taught that family and the resident’s physician were to be notified of a
change in a resident’s status within 24 hours, which, as discussed hereafter, is not
compliant with the federal regulatory requirement that family be notified and the
physician be consulted immediately. Because management and staff were not, according
to the plan of correction, educated on the correct regulatory requirement, future
compliance would be unlikely, if not impossible. The plan of correction also does not
establish any process to ensure future compliance with 42 C.F.R. § 483.10(b)(11) by
management and staff. Under Tag F223, it is alleged by the surveyors that Petitioner
failed to remove a male from the facility after he allegedly sexually abused one resident,
allowing him to sexually assault another resident and place others at risk. The plan of
correction does not describe a plan or training of management and staff regarding the
immediate removal of an alleged perpetrator from the facility or to otherwise
immediately prevent his or her access to other residents. P. Ex. 1 at 16-22. The plan
states that staff members were instructed that if McKee was found in the facility, the
police were to be called; however, the plan does not instruct staff members what to do in
the case of other alleged perpetrators. Petitioner also describes a plan referred to as “code
security” under which if McKee or any “unwanted” visitor or family member was
present, “code security” was to be announced and all “available” associates were to
respond. P. Ex. | at 20. The plan does not describe what staff members were to do when
they responded or what would happen if no staff were available at the time to respond.
The plan of correction refers to security guards but does not describe what, if any,
responsibilities they had in the event a “code security” was announced. Tag F225 alleges
that Petitioner failed to immediately report allegations of sexual abuse to law
enforcement and the state agency. But, the plan of correction does not address the
training of staff or management, particularly the Administrator and DON or their
designees, regarding the requirement of 42 C.F.R. § 483.13(c)(2) that all allegations of
“mistreatment, neglect, or abuse, including injuries of unknown source, and

20

misappropriation of resident property” be immediately reported to officials in accordance
with state law. The plan of correction also fails to address how Petitioner will ensure
proper and timely reporting in the future. The plan of correction also does not address
educating staff and management regarding state reporting requirements. P. Ex. | at 29-
34.

b. Analysis
(i) The violation of 42 C.F.R. § 483.10(b)(11) (Tag F157).
The regulation requires:

(11) Notification of changes. (i) A facility must immediately
inform the resident; consult with the resident’s physician; and
if known, notify the resident’s legal respresentative (sic) or an
interested family member when there is —

(A) An accident involving the resident which results in
injury and has the potential for requiring physician
intervention;

(B) A significant change in the resident's physical, mental,
or psychosocial status (i.e., a deterioration in health,
mental, or psychosocial status in either life-threatening
conditions or clinical complications);

(C) A need to alter treatment significantly (i.e., a need to
discontinue an existing form of treatment due to adverse
consequences, or to commence a new form of treatment);
or

(D) A decision to transfer or discharge the resident from
the facility as specified in § 483.12(a).

42 C.F.R. § 483.10(b)(11)(i). The regulatory language is clear but has often been
misconstrued. Therefore, further analysis of the regulation and its history is appropriate,
not because interpretation is required but for the sake of clarity in application. Residents
in long-term care facilities have the rights enumerated in 42 C.F.R. § 483.10. Among the
rights listed are the right to notice of rights and services, including the right to have the
facility give immediate notice of significant changes in the resident’s condition to the
resident, the resident’s physician, and the resident’s legal representative or interested
family member. The language of the regulation is very specific that the facility “must
immediately inform the resident; consult with the resident’s physician; and . . . notify
the resident’s legal representative or an interested family member.” 42 C.F.R.

§ 483.10(b)(11)(emphasis added). The regulation creates a distinction between informing
the resident and family and the requiring that Petitioner “must immediately .. . consult
21

with the resident’s physician” when there is a significant change in the resident’s
physical, mental, or psychosocial status (meaning a deterioration in the resident’s
condition); an accident that may require physician intervention; a need to alter treatment;
or a decision to transfer or discharge the resident to another facility or institution. Jd.
(emphasis added). It is clear from the regulatory language that the requirement to consult
is not discretionary and requires more than merely informing or notifying the physician.
The preamble to the final rule reflects the drafters’ specific intention that the facility
should “inform” the resident of the changes that have occurred but should “consult with
the physician about actions that are needed.” 56 Fed. Reg. 48,826, 48,833 (Sept. 26,
1991). Thus, it is clear from the language of the regulation and its history that the
requirement of the regulation to consult with the physician means more than to simply
notify the physician. Consultation implies the requirement for a dialogue with and a
responsive directive from the resident’s physician as to what actions are needed; it is not
enough to merely notify the physician. Nor is it enough to leave a message for the
physician. The regulation also requires notification and consultation “immediately” upon
discernment of a significant change in condition of the resident or the occurrence of an
accident that may require physician intervention, or the occurrence of any of the other
triggers in the regulation. The use of the term “immediately” in the regulatory
requirement indicates that consultation is expected to be done as soon as the change is
detected, without any intervening interval of time. It does not mean that the facility can
wait hours or days before notification of the resident and his or her representative and
consultation with the physician. The preamble to the final rule indicates that originally
the proposed rule granted the facility up to 24 hours in which to consult with the
resident’s physician and to notify the legal representative or family. However, after the
receipt of comments that time is of the essence in such circumstances, the final rule
amended that provision to require that the physician be consulted and the legal
representative or family be notified immediately. 56 Fed. Reg. 48,826, 48,833 (Sept. 26,
1991). The point of using the word “immediately” recognized that in such situations a
delay could result in a situation where a resident is beyond recovery or dies. The Board
has been consistent in its interpretation of the regulation that consultation with a
physician must occur immediately, that is, without delay, after a significant change is
detected or observed. Magnolia Estates Skilled Care, DAB No. 2228 at 9 (2009).
Furthermore, if we balance the relative inconvenience to a physician and the facility staff
to consult with the possibility for dire consequences to the resident if the physician is not
immediately consulted, it seems that any inconvenience certainly is inconsequential and
outweighed by the potential for significant harm if the facility fails to immediately
consult the physician. The regulation at 42 C.F.R. § 483.10 is entitled “Resident rights”
and the requirements of this specific regulation provide that every resident has the right,
among other things, to a dignified existence and access to and communication with
persons and services inside and outside the facility. Therefore, the regulatory
requirements make inconsequential any inconvenience under the regulation to the
resident’s physician or to the facility staff when compared to the protection and
facilitation of the rights of the resident. See 56 Fed. Reg. at 48,834. Finally, the
22

regulation does not allow the facility to pick and choose whom to notify and whom to
consult. Rather, it requires the facility to immediately inform the resident, consult the
physician and notify the resident’s legal representative or interested family member. The
regulation also directly burdens the facility to consult and notify and does not permit a
facility to rely upon a notification or consultation being accomplished by the resident or a
third-party such as an emergency room.

In this case, the first question is whether or not 42 C.F.R. § 483.10(b)(11) applies to
Residents | and 2 and the inappropriate touching by McKee. Petitioner argues that the
regulation does not apply to Residents 1 and 2 as there was no significant change in their
condition. The mere fact that a resident may have experienced abuse or have been
subject to some conduct that was perceived to be abusive does not trigger an inference
that there has been a significant change that triggers Petitioner’s duty to notify and
consult. There must be some evidence of an actual significant change to trigger 42
CFR. § 483.10(b)(11)(i)(B). Cedar View Good Samaritan, DAB 1897 at 21 (2003).
The regulation provides that a facility must immediately consult and notify when there
has been “[a] significant change in the resident’s physical, mental, or psychosocial status
(i.e., a deterioration in health, mental or psychosocial status in either life-threatening
conditions or clinical complications).” 42 C.F.R. § 483.10(b)(11)(i)(B). CMS provides
further interpretation of the regulation in its instructions to surveyors in the SOM, app.
PP, Tag F157, which provides that “life-threatening conditions are such things as a heart
attack or stroke” and “clinical complications are such things as development of a stage II
pressure sore, onset or recurrent periods of delirium, recurrent urinary tract infection, or
onset of depression.” Clearly this list is not exhaustive and simply provides examples to
guide surveyor analysis. The evidence does not show any physical injury to Residents 1
and 2. However, when finally evaluated on November 28, 2011, they both expressed that
they suffered mental anguish in the form of fear. The evidence does not show that either
was evaluated by a psychiatrist or psychologist and no qualified diagnoses were made
based upon the resident’s experience or residual emotional trauma. But the evidence
shows that continuing therapy was required due to the incidents, such as might be
required for either anxiety or depression provoked by such experiences.

Petitioner does not discuss whether the conduct of McKee might meet the definition of an
accident that may have required physician intervention; thus, triggering Petitioner’s duty
to notify and consult under 42 C.F.R. § 483.10(b)(11)(i)(A). The regulations do not
define the term “accident,” but CMS has provided a definition in interpretive guidance
found in the SOM, app. PP, Tag F323. The SOM provides that “‘[a]ccident’ refers to any
unexpected or unintentional incident, which may result in injury or illness to a resident.”
McKee’s touching of Residents 1 and 2 was an unexpected incident, which the evidence
shows resulted in psychological injury that had the potential to require physician
intervention and did require therapy.
2

Similarly, Petitioner failed to discuss the app

3

ication of 42 C.F.R. § 483.10(b)(11)(i)(C),

which requires consultation when there may be a need to alter treatment significantly,

such as the commencement of a new form of

treatment. The evidence before me does not

show either Resident 1 or 2 required mental health interventions prior to the incident of

abuse on November 26, 2011. However, the
incident required a change in their treatment
emotional trauma due to the incident.

I conclude that the evidence is sufficient to s

evidence clearly shows that the abuse
by the addition of therapy to address

ow a substantial change, an accident

requiring physician intervention, or a need to alter treatment significantly that triggered
the notice and consultation requirements of 42 C.F.R. § 483.10(b)(11)(i). Residents 1
and 2 did not display signs of physical injury following the inappropriate touching by
McKee, which is characterized as a sexual crime by Petitioner’s social worker, but both
residents experienced emotional distress including fear that continued after the incident,
that required therapy. CMS Ex. 33 at 10, 12, 13, 16-17, 19, and 22; CMS Ex. 34 at 10-
11, 13-18, and 21.

Resident 1, who was almost 81 years old at the time of the abuse incident, was
interviewed by a nurse on November 26, 2011, at about 6:25 p.m. regarding the incident
with McKee. The statement of the nurse who conducted the interview records that
Resident | told her that a man rubbed her leg “in places he should not have been;”
Resident | did not like what he was doing; and it made her uncomfortable. CMS Ex. 33
at 10,22. Although the nurse clearly states the resident told her she was uncomfortable,
the nurse’s statement does not reflect that she did any assessment of Resident 1’s
condition, either physical or mental, at that time or attempt to consult with a physician for
assessment and possible treatment of the resident. The evidence shows that it was not
until November 28, 2011, that Resident 1 was assessed and treated. A physician’s
progress note dated November 28, 2011, and a nurse’s note dated November 28, 2011 at
9:00 p.m., record that a nurse practitioner examined Resident 1 related to the November
26 incident. The notes record that Resident 1 stated that she was very frightened
following the incident and told her husband. Resident 1 stated she did not sleep well the
night of the incident. The nurse practitioner noted that Resident 1 denied any physical
injury or pain; denied any anxiety or concerns at the time of the examination; and
declined the offer for counseling services. The nurse practitioner assessed Resident 1 as
alert and oriented, and able to give clear details, and she found no bruises or open areas
or evidence of physical harm. CMS Ex. 33 at 13, 19. A social service progress note by
the Director of Social Services, Kristie Klagges, dated November 28, 2011, records that
Resident | stated that she was touched inappropriately by a male visitor and that it scared
her. Ms. Klagges recorded in her note that she discussed with Resident | the emotions
and feelings she may experience as the victim of a sexual crime, and that she would setup
an appointment with the therapist to ensure that Resident | could process the incident.
The social worker stated further that she had spoken to the Ombudsman to ensure that
everything was being done to help Resident | feel safe. CMS Ex. 33 at 16. Ms. Klagges’

24

progress note dated November 29, 2011, documents that Resident | reported that she was
still upset and shocked. Ms. Klagges recorded that she spoke at length with Resident |
about being the victim of a sexual crime and she told the resident that the therapist would
be in to speak with her. CMS Ex. 33 at 16-17. On November 29, 2011, Resident 1
participated in a group counseling session with the therapist from Psychiatric Services,
Pat Abbarno, LCSW, DCSW, and two other residents. Resident | stated during the
session that she had been touched sexually by a family member of another resident during
the preceding weekend. CMS Ex. 33 at 12.

Resident 2, who was 77 years old at the time of the abuse incident, was interviewed by a
nurse on November 26, 2011, around 6:50 p.m. regarding the incident with McKee.
Resident 2 stated McKee tried to put his hand under her shirt and tried to rub her leg. She
stated that when she told him to quit he tried to push his chair closer to hers. When she
left to go to the smoking area, he followed. Resident 2 stated that she would not want to
be alone with him. CMS Ex. 34 at 13, 21. Although Resident 2’s statement to the nurse
clearly shows that she was fearful on November 26, 2011, the evidence shows no
consultation with a physician or attempt to treat Resident 2 for her fear until November
28, 2011. A physician’s progress note dated November 28, 2011, shows that a nurse
practitioner examined Resident 2 on that date. The nurse practitioner documented that
Resident 2 told her that McKee rubbed Resident 1’s leg up her thigh. Resident 2 stated
that after Resident 1 was removed by a CNA, McKee came to her, lifted her shirt in the
back, and tried to put his hand up her shirt; and when she knocked him away he tried to
put his hand on her leg. Resident 2 reported that McKee followed her to the smoking
area. Resident 2 stated that after she finished smoking, she hid in her room because she
was scared. The nurse practitioner assessed Resident 2 as alert and oriented, with no
bruises or marks. The nurse practitioner noted that Resident 2 declined to have a
psychiatric consult at that time. CMS Ex. 34 at 14. Ms. Klagges, the Director of Social
Services, interviewed Resident 2 on November 28, 2011, at 12:30 p.m. Ms. Klagges
documented on a witness interview form that Resident 2 told her that McKee started to
tub Resident 2’s leg and in between her legs; she elbowed him to make him stop, but he
put his hand up the back of her shirt. Resident 2 reported that she then wheeled herself to
the smoking area and McKee followed her. Resident 2 stated that she went back inside
the facility a different way because she was afraid McKee might follow her to her room.
Resident 2 stated that “she was so scared that she hid in the corner of her room” for
fifteen minutes. CMS Ex. 34 at 10-11. Ms. Klagges’ Social Service progress note dated
November 28, 2011, records that she was informed of an incident that caused Resident 2
‘0 be uncomfortable and she would investigate to assure that Resident 2 was okay. Ms.
Klagges recorded that she told Resident 2 that she would arrange for the therapist to see
Resident 2. CMS Ex. 34 at 15. On November 29, 2011, Resident 2 participated in a
group counseling session with Ms. Abbarno, Ms. Klagges, and two other residents. In
er progress note dated December 5, 2011, related to the November 29 session, Ms.
Abbarno recorded that Resident 2 had no change in her mental or emotional state but that
she would provide weekly contact for a month to assess any changes in mood and

Ps

25

behavior. CMS Ex. 34 at 17. On November 30, 2011, Ms. Klagges and Ms. Abbarno
spoke to Resident 2 and she reported that she was doing fine, everyone was supportive,
and she felt safe and secure. CMS Ex. 34 at 16. In another progress note dated
December 8, 2011, Ms. Abbarno wrote that Resident 2 reported feelings of sadness and
self-blame daily, but she was able to maintain interest in usual activities. Resident 2
reported positive reactions from peers, family, and staff about the assault. Resident 2
reported feeling safe and that she trusted staff but that she was conflicted emotionally.
Ms. Abbarno stated in her note that she had had two sessions with Resident 2 since
November 29, 2011, and that Resident 2’s thoughts and feelings about the sexual assault
on November 26, 2011, were not going away. The note states that Resident 2 agreed to
continue counseling. CMS Ex. 34 at 18.

Whether one treats McKee’s unwanted sexual touching of Residents | and 2 as an
accident that resulted in mental injury that potentially required physician intervention; as
causing a significant change in the condition of Residents 1 and 2 in the form of a clinical
complication that required physician intervention similar to the onset of depression or
similar mental injury; or as the cause of altering treatment significantly by the addition of
a new form of treatment, the analysis has the same result. McKee’s unwanted sexual
touching of Residents 1 and 2 caused both women emotional trauma or injury that
triggered the requirement for staff to immediately, that is, without delay, consult with the
residents’ physicians and notify their families. Petitioner’s arguments to the contrary are
without merit. Both these cognitively intact women recognized and understood what
happened. The fact that Petitioner’s staff and Administrator did not appreciate the trauma
associated with unwanted sexual touching is no defense for Petitioner.

Accordingly, I conclude that CMS made a prima facie showing that Petitioner violated 42
C.F.R. § 483.10(b)(11) (Tag F157), which Petitioner has not rebutted. Petitioner has also
failed to establish any affirmative defense.

The evidence shows that Residents 1 and 2, who both expressed fear of McKee on
November 26, 2011, following the unwanted sexual touching, received no counseling or
therapy to address their fears until November 28, 2011. I conclude that the delayed
availability of treatment resulted in mental suffering that amounted to more than minimal
harm. Furthermore, I conclude as discussed in detail under Conclusion of Law 5, that
Petitioner has failed to meet its burden to show that the violation of 42 C.F.R.

§ 483.10(b)(11)(i) did not pose immediate jeopardy.

Petitioner argues that it corrected this deficiency prior to termination of its provider
agreement and participation in Medicare on January 7, 2012. However, the plan of
correction for Tag 157 does not show that staff and management were ever properly
trained on the requirement of 42 C.F.R. § 483.10(b)(11) that “[a] facility must
immediately inform the resident; consult with the resident’s physician; and, if known,
notify the resident’s legal representative or an interested family member” when there is
26

an accident that may require physician intervention; a significant change in the resident’s
mental, physical, or psychosocial condition; or a need to alter treatment significantly.
The plan of correction states that Residents 1 and 2 notified family members of the
incident that occurred on November 26, 2011, but the plan of correction does not
acknowledge that the regulatory requirement is for staff to notify the resident’s legal
representative or family member and that resident notification does not satisfy the
regulatory requirement. The plan of correction states that all department heads and staff
were educated on the policy regarding family and physician notification. The plan of
correction does not state that management and staff were trained regarding the
requirement for physician consultation. P. Ex. 1 at 8-10. Furthermore, P. Ex. 10 at 60
and 66, both pages dated December 16, 2011, reflect that nurses were taught that family
and the resident’s physician were to be notified of a change in a resident’s status within
24 hours, which does not comply with the federal regulatory requirement that family be
notified and the physician be consulted immediately, that is, without delay. Because
management and staff were not, according to the plan of correction, educated on the
correct regulatory requirements for immediate notification and consultation, future
compliance would be unlikely, if not impossible. The plan of correction also fails to
establish any process to ensure future compliance with 42 C.F.R. § 483.10(b)(11) by
management and staff.

(ii) The violation of 42 C.F.R. § 483.13(b) (Tag F223).

Abuse is defined in the federal regulations as “the willful infliction of injury,
unreasonable confinement, intimidation, or punishment with resulting physical harm,
pain or mental anguish.” 42 C.F.R. § 488.301. Pursuant to 42 C.F.R. § 483.13(b), a
“resident has the right to be free from verbal, sexual, physical, and mental abuse, corporal
punishment, and involuntary seclusion.” CMS explains the intent of the regulation as
follows:

Each resident has the right to be free from abuse, corporal
punishment, and involuntary seclusion. Residents must not
be subjected to abuse by anyone, including, but not limited to,
facility staff, other residents, consultants or volunteers, staff
of other agencies serving the resident, family members or
legal guardians, friends, or other individuals.

SOM, app. PP, Tag F223. CMS instructs surveyors that sexual abuse includes sexual
harassment, sexual coercion, or sexual assault and mental abuse includes humiliation,
harassment, or threats of punishment or deprivation. SOM, app. PP, Tag F223.

The surveyors alleged in the SOD under Tag F223, that the facility violated the
regulation as follows:
27

1. Petitioner failed to protect Residents 1 and 2 from sexual assault; and

2. Petitioner failed to protect Resident 2 and placed other female residents
at risk for sexual assault because Petitioner failed to immediately remove
McKee from the facility.

CMS Ex. 3 at 10.

The allegations clearly are that Petitioner failed to protect the residents from abuse. The
facts show that Residents 1 and 2 were subject to unwanted touching by McKee that was
considered by the residents and staff to be of a sexual nature. Residents 1 and 2 did not
consent to the touching. The evidence shows that they suffered mental anguish as a
result. The facts show that Residents 1 and 2 were subject to abuse, whether
characterized as sexual or mental or both. It is also undisputed that after McKee touched
Resident 1, a CNA removed her but left McKee with the three remaining female
residents. The credible evidence is that McKee was unsupervised with the three female
residents, at least long enough for him to touch Resident 2. Accordingly, I conclude that
there is a prima facie showing of a violation of 42 C.F.R. § 483.13(b) because Residents
1 and 2 were not free from sexual or mental abuse as was their right. Petitioner has not
rebutted the prima facie showing or established an affirmative defense. Petitioner
suggests that it “would be a stretch” to hold Petitioner responsible for the sexual abuse of
Resident | because prior to McKee abusing Resident 1, it was not foreseeable that he
would commit abuse. P. Br. at 6. The regulation does not limit the resident’s right to be
free from foreseeable abuse and no such reading is reasonable. 42 C.F.R. § 483.13(b).
Thus, foreseeability is not an element of the CMS case on which CMS must present
evidence. Petitioner cites no authority, statutory, regulatory, or case law, that recognizes
a foreseeability defense to a violation of a resident’s right to be free from abuse.
However, even if I accepted Petitioner’s foreseeability defense, as soon as the CNA saw
McKee abuse Resident 1, it was foreseeable that he might abuse another female resident.
Therefore, at that point, the foreseeability defense is no longer available to Petitioner.
Petitioner does not deny that staff failed to protect Petitioner’s other female residents
from abuse because McKee was not immediately removed from the facility or otherwise
limited in his access to other female residents. Petitioner does not rebut and offers no
defense to the prima facie showing of the regulatory violation based on the abuse of
Resident 2 and the potential for abuse of the two other female residents who remained
after Resident 1 was removed. P. Br. at 23.

I conclude that the evidence shows that the abuse, whether characterized as sexual or
mental abuse, of Resident 2 resulted in more than minimal harm to her, as discussed
under Tag F157. The abuse of Resident | also caused her more than minimal harm, as
discussed under Tag F157. As discussed in more detail under Conclusion of Law 5,
Petitioner has failed to meet its burden to show that the violation of 42 C.F.R. § 483.13(b)
did not pose immediate jeopardy.
28

Petitioner has also failed to show that it remedied the deficiency prior to its termination
on January 7, 2012. Under Tag F223, it is alleged by the surveyors that Petitioner failed
to remove a male from the facility after he allegedly sexually abused one resident,
allowing him to sexually assault another resident and place others at risk. The plan of
correction does not describe a plan or training of management and staff regarding the
immediate removal of an alleged perpetrator from the facility or to otherwise
immediately prevent his or her access to other residents. P. Ex. 1 at 16-22. The plan
states that staff members were instructed that if McKee was found in the facility, the
police were to be called; however, the plan does not instruct staff what to do in the case
of other alleged perpetrators. Petitioner also describes a plan referred to as “code
security” under which if McKee or any “unwanted” visitor or family member was
present, “code security” was to be announced and all “available” associates were to
respond. P. Ex. 1 at 20. The plan does not describe what staff members were to do when
they responded or what would happen if no staff were available at the time to respond.
The plan of correction refers to security guards but does not describe what, if any,
responsibilities they had in the event a “code security” was announced. The evidence
shows that Petitioner concocted and implemented many interventions to address the
abuse of Residents 1 and 2. But the evidence does not show that Petitioner’s
interventions could successfully protect residents from future abuse under circumstances
similar to the incident involving McKee and Residents | and 2. Even if McKee had been
wearing a name tag, all the doors were locked, and all the other interventions Petitioner
devised had been implemented before November 26, 2011, those interventions would not
have prevented him from touching Resident | and 2 inappropriately. Accordingly, I
conclude that Petitioner had not abated immediate jeopardy or corrected the deficiency at
the time of termination on January 7, 2012.

(iii) The violation of 42 C.F.R. § 483.13(c)(2) (Tag F225).

Petitioner, as a SNF participating in Medicare, is required to “develop and implement
written policies and procedures that prohibit mistreatment, neglect, and abuse of residents
and misappropriation of resident property.” 42 C.F.R. § 483.13(c). Petitioner’s
implemented policies and procedures must accomplish four tasks or requirements
enumerated in the regulation, including:

The facility must ensure that all alleged violations involving
mistreatment, neglect, or abuse, including injuries of
unknown source, and misappropriation of resident property
are reported immediately to the administrator of the facility
and to other officials in accordance with State law through
established procedures (including to the State survey and
certification agency).

42 CFR. § 483.13(c)(2).
29

The Tennessee Adult Protection Act, codified at Tenn. Code. Ann. §§ 71-6-101-122
(2013), provides the following regarding reporting:

Any person, including, but not limited to, a physician, nurse,
social worker, department personnel, coroner, medical
examiner, alternate care facility employee, or caretaker,
aving reasonable cause to suspect that an adult has suffered
abuse, neglect, or exploitation, shall report or cause reports to
be made in accordance with this part.

oe Rk

An oral or written report shall be made immediately to the
Tennessee Department of Human Services] upon knowledge
of the occurrence of suspected abuse, neglect, or exploitation
of an adult.

Tenn. Code Ann. § 71-6-103(b)(1), (c). Sexual abuse under the Tennessee law includes
sexual contact against the will of a person 18 years of age or over, who is unable to
manage his or her own resources, carry out activities of daily living, or protect himself or
herself from neglect or hazardous or abusive situations without assistance from others
due to mental or physical dysfunction or advanced age (i.e. 60 years or older). Tenn.
Code Ann. § 71-6-102(2), (3), and (13). “‘Abuse or neglect’ means the infliction of
physical pain, injury, or mental anguish, or the deprivation of services by a caretaker that
are necessary to maintain the health and welfare of an adult or a situation in which an
adult is unable to provide or obtain the services that are necessary to maintain that
person’s health or welfare. Tenn. Code Ann. § 71-6-102(1)(A). Knowing failure to
report is a Class A misdemeanor under Tennessee law. Tenn. Code Ann. 71-6-110.
Contrary to Petitioner’s argument (P. Br. at 24-25), the reporting requirements of 42
C.F.R. § 483.13(c)(2) and the Tennessee Adult Protection Act are clear.

There is no dispute that the CNA who observed McKee touching Resident 1 and removed
Resident | from the area on November 26, 2011, reported to her supervisor. There is also
no dispute that ADON Keller promptly reported the incident to Administrator Sharpe on
November 26, 2011. There is no dispute that Administrator Sharpe did not immediately
report the matter to the Tennessee state agency on November 26, 2011. Although there is
a suggestion that Administrator Sharpe misunderstood the nature of the allegation, there
is no question that the CNA who made the observation and removed Resident | and
ADON Keller both reasonably suspected that abuse had occurred. The CNA did not
report the matter to the Tennessee state agency. Although ADON Keller did not believe
that Administrator Sharpe was taking the matter seriously, she did not immediately report
the matter to the Tennessee state agency on November 26, 2011. P. Br. at 7. Petitioner’s
witness RN Parton testified that allegations such as those made by the CNA would
30

normally trigger a report to the state agency. Tr. 321-22. RN Parton testified that she
determined that no report had been made to the state agency as of her arrival to the
facility on November 28, 2011, because the investigation was not yet complete. Tr. 322.
RN Parton did not clarify whether that was the explanation given to her by staff or
whether that was her understanding of what the Tennessee law and the federal regulation
require. She subsequently testified that she thought Petitioner had five working days to
report suspected abuse or neglect. Tr. 416-17. RN Parton’s understanding of the state
and federal requirements is clearly in error. Both the federal regulation and the
Tennessee law are clear that immediate reporting is required and no time for investigation
prior to reporting is allowed. The Tennessee statute is very specific, stating that reporting
is required immediately upon obtaining knowledge that suspected abuse or neglect has
occurred. Tenn. Code Ann. § 71-6-103(b)(1),(c). Given RN Parton’s position, it is
troubling that her testimony suggested a lack of knowledge and understanding of
reporting requirements. DON Amburn was clear in her understanding of the law that
when there is an allegation of abuse, it must be reported to the state. Tr. 397. Ms.
Solomon agreed on my examination that the CNA report amounted to an allegation of
abuse. Tr. 590. Petitioner agreed in post-hearing briefing that the CNA had made an
allegation of abuse. P. Br. at 24-26.

The lack of knowledge and understanding about the requirement for immediate reporting
of allegations of abuse and neglect under state and federal law may also be based, in part,
on the inconsistent versions of Petitioner’s policy in circulation that were offered by
Petitioner as evidence in this proceeding. P. Ex. 8 includes copies of Petitioner’s
“Reporting Alleged Abuse” policy, revised in February 2009, which differs from the
copies of the “Reporting Alleged Abuse” policy in P. Ex. 6. The copy of the policy in P.
Ex. 8 addresses the federal requirement to ensure that all allegations of abuse and neglect
are reported immediately to the state survey agency but the copies in P. Ex. 6 do not.
Compare P. Ex. 6 at 6 and P. Ex. 8 at 7. Neither version of the policy addresses
Tennessee reporting requirements."

I conclude that there has been a prima facie showing of a violation of 42 C.F.R.

§ 483.13(c)(2). On November 26, 2011, a CNA observed McKee touch Resident | and
she reported to her supervisors. The CNA’s report is recognized by Petitioner’s
witnesses as being an allegation of abuse. No immediate report of the alleged abuse of
Resident | or 2 was made to the state agency on November 26, 2011. In fact, it is

‘3 The surveyors did not cite Petitioner for having a defective policy under Tag F226. I
do not consider the defects in Petitioner’s policy as a separate regulatory violation.
Rather, I view the errors, omissions, and inconsistencies in the versions of Petitioner’s
policy that Petitioner placed in evidence as additional evidence that Petitioner failed to
remedy the cited deficiency prior to termination.
31

undisputed that no report of the alleged abuse was made until November 28, 2011.
Petitioner does not rebut the prima facie case or establish any affirmative defense. I also
conclude that the evidence shows that both Resident 1 and 2 suffered mental anguish,
which amounted to more than minimal harm as evidenced by the duration and the
requirement for interventions. As discussed hereafter, Petitioner has failed to meet its
burden to show that the declaration that the deficiency posed immediate jeopardy was
clearly erroneous.

I conclude that Petitioner’s allegation that it remedied the deficiency under Tag F225
prior to termination on January 7, 2012, is unsupported by the evidence. The termination
of Administrator Sharpe and the suspension of ADON Keller did not remedy the
deficiency as all staff needs to know and understand abuse and neglect reporting
requirements. Petitioner’s plan of correction does not even address the training of staff or
management, particularly the Administrator and DON or their designees, regarding the
requirement of 42 C.F.R. § 483.13(c)(2) that all allegations of “mistreatment, neglect, or
abuse, including injuries of unknown source, and misappropriation of resident property”
be immediately reported to officials in accordance with state law. The plan of correction
also does not address educating staff and management regarding the requirements of the
Tennessee Adult Protection Act. Finally, the plan of correction fails to address how
Petitioner will ensure proper and timely reporting in the future. P. Ex. 1 at 29-34.

Accordingly, I conclude that Petitioner did not show that it abated immediate jeopardy or
remedied this deficiency prior to termination on January 7, 2012.

5. Petitioner has failed to show that the violations of 42 C.F.R.

§§ 483.10(b)(11); 483.13(b); 483.13(c)(2) did not pose immediate
jeopardy or that immediate jeopardy was abated prior to termination
on January 7, 2012.

The surveyors allege in the SOD that the violations of 42 C.F.R. §§ 483.10(b)(11) (Tag
F157; 483.13(b) (Tag F223); and 483.13(c)(2) (Tag F225), posed immediate jeopardy to
Petitioner’s residents beginning on November 26, 2011 and continuing through
December 15, 2011. CMS Ex. 3 at 3, 10, and 25; P. Ex. 1 at 9, 16, and 31. Itis
undisputed that none of Petitioner’s plans to abate immediate jeopardy were accepted by
the state agency and CMS. Tr. 681-82. Therefore, the CMS position is that immediate
jeopardy continued through the date of termination on January 7, 2012. Petitioner asserts
that there was no immediate jeopardy but, if I should find there was, it was not of the
duration alleged by CMS. P. Reply at 20.

The CMS determination of immediate jeopardy must be upheld, unless Petitioner shows
the declaration of immediate jeopardy to be clearly erroneous. 42 C.F.R. § 498.60(c)(2).
CMS’s determination of immediate jeopardy is presumed to be correct, and Petitioner has
a heavy burden to demonstrate clear error in that determination. Yakima Valley Sch.,
32

DAB No. 2422 at 8-9 (2011); Cal Turner Extended Care Pavilion, DAB No. 2384 at 14
(2011); Brian Ctr. Health and Rehab./Goldsboro, DAB No. 2336 at 9 (2010) (citing
Barbourville Nursing Home, DAB No. 1962 at 11 (2005), aff'd, Barbourville Nursing
Home y. U.S. Dep’t of Health & Human Srvs.,174 F. App’x 932 (6th Cir. 2006);
Maysville Nursing & Rehab. Facility, DAB No. 2317 at 11 (2010); Liberty Commons
Nursing & Rehab. Ctr.— Johnston, DAB No. 2031 at 18-19 (2006), aff'd, Liberty
Commons Nursing & Rehab. Ctr.—Johnson v. Leavitt, 241 F. App’x 76 (4th Cir. 2007).

Once CMS presents evidence supporting a finding of noncompliance, CMS does not need
to offer evidence to support its determination that the noncompliance constitutes
immediate jeopardy; rather, the burden is on the facility to show that that determination is
clearly erroneous. Cal Turner Extended Care Pavilion, DAB No. 2384 at 14-15; Liberty
Commons Nursing & Rehab. Ctr.—Johnston, 241 F. App’x 76 at 3-4.

“Immediate jeopardy” under the regulations refers to a situation “in which the provider’s
noncompliance with one or more requirements of participation has caused, or is likely to
cause, serious injury, harm, impairment, or death to a resident.” 42 C.F.R. §§ 488.301,
489.3 (emphasis in original). In the context of survey, certification, and enforcement
related to SNFs and NFs under the regulations, a conclusion by the state agency and CMS
that noncompliance with program participation requirements poses immediate jeopardy
to the facility residents triggers specific regulatory provisions that require enhanced
enforcement remedies, including authority for CMS to impose a larger CMP than may be
imposed when there is no declaration of immediate jeopardy. 42 C.F.R. §§ 488.408(e),
488.438(a)(1)(i), (c), and (d). The regulations also require termination of the facility’s
provider agreement on an expedited basis or the removal of the immediate jeopardy
through appointment of temporary management. 42 C.F.R. §§ 488.410, 488.440(g),
488.456, 489.53(d)(2)(ii).

Pursuant to 42 C.F.R. § 498.3(d)(10), a finding by CMS that deficiencies pose immediate
jeopardy to the health or safety of a facility’s residents is not an initial determination that
triggers a right to request a hearing by an ALJ or that is subject to review. Rather, a
finding of noncompliance that results in the imposition of an enforcement remedy, except
the remedy of monitoring by the state, does trigger a right to request a hearing and is
subject to review. 42 C.F.R. §§ 488.408(g); 498.3(b)(8) and (13). Furthermore, the level
of noncompliance, i.e., scope and severity, is subject to review only if a successful
challenge would: (1) affect the amount of CMP that may be imposed, i.e., the higher
range of CMP authorized for immediate jeopardy; or (2) affect a finding of substandard
quality of care that rendered the facility ineligible to conduct a NATCEP. 42 C.F.R.

§ 498.3(b)(14) and (16). Pursuant to 42 C.F.R. § 498.60(c)(2), in reviewing a CMP, the
ALJ must uphold the CMS determination as to the level of noncompliance (i.e., the scope
and severity), unless it is clearly erroneous. The phrase “clearly erroneous” is not defined
by the Secretary.
33

Many appellate panels of the Board have addressed “immediate jeopardy.”'* In Miss.
Care Ctr. of Greenville, DAB No. 2450 at 15 (2012), the Board commented:

CMS’s determination that a deficiency constitutes immediate
jeopardy must be upheld unless the facility is able to prove
that the determination is clearly erroneous. 42 C.F.R.

§ 498.60(c)(2); Woodstock Care Center. The “clearly
erroneous” standard means that CMS’s immediate jeopardy
determination is presumed to be correct, and the burden of
proving the determination clearly erroneous is a heavy one.
See, e.g., Maysville Nursing & Rehabilitation Facility, DAB
No. 2317 at 11 (2010); Liberty Commons Nursing and Rehab
Center — Johnston, DAB No. 2031 at 18 (2006), aff'd,
Liberty Commons Nursing and Rehab Ctr. — Johnston v.
Leavitt, 241 F. App’x 76 (4th Cir. 2007). When CMS issued
the nursing facility survey, certification, and enforcement
regulations, it acknowledged that “distinctions between
different levels of noncompliance . . . do not represent
mathematical judgments for which there are clear or
objectively measured boundaries.” 59 Fed. Reg. 56,116,
56,179 (Nov. 10, 1994). “This inherent imprecision is
precisely why CMS’s immediate jeopardy determination, a
matter of professional judgment and expertise, is entitled to
deference.” Daughters of Miriam Center, DAB No. 2067, at
15 (2007).

The Board’s statement that the CMS immediate jeopardy determination is entitled to
deference is subject to being misunderstood to limit ALJ and Board review of immediate
jeopardy beyond what was intended by the drafters of the regulations. In the notice of
final rulemaking on November 10, 1994, the drafters of 42 C.F.R. § 498.60(c)(2),
discussing the merits of the reviewability of deficiency citations, selection of remedy, and
scope and severity, commented:

‘4 Decisions often cited include: Lakeport Skilled Nursing Ctr., DAB No. 2435 at 6-7,
(2012); Liberty Health & Rehab. of Indianola, LLC, DAB No. 2434 at 13, 18-20 (2011);
Yakima Valley Sch., DAB No. 2422 at 8-9; Lutheran Home at Trinity Oaks, DAB No.
2111 (2007); Daughters of Miriam Ctr., DAB No. 2067 (2007); Britthaven of Havelock,
DAB No. 2078 (2007); Koester Pavilion, DAB No. 1750 (2000); Woodstock Care Ctr.,
DAB No. 1726 (2000), aff'd, Woodstock Care Ctr. v. Thompson, 363 F.3d. 583 (6" Cir.
2003).
34

We believe that a provider’s burden of upsetting survey
findings relating to the level of noncompliance should be
high, however. As we indicated in the proposed rule,
distinctions between different levels of noncompliance,
whether measured in terms of their frequency or seriousness,
do not represent mathematical judgments for which there are
clear or objectively measured boundaries. Identifying failures
in a facility's obligation to provide the kind of high quality
care required by the Act and the implementing regulations
most often reflect judgments that will reflect a range of
noncompliant behavior. Thus, in civil money penalty cases,
whether deficiencies pose immediate jeopardy, or are
widespread and cause actual harm that is not immediate
jeopardy, or are widespread and have a potential for more
than minimal harm that is not immediate jeopardy does not
reflect that a precise point of noncompliance has occurred,
but rather that a range of noncompliance has occurred which
may vary from facility to facility. While we understand the
desire of those who seek the greatest possible consistency in
survey findings, an objective that we share, the answer does
not lie in designing yardsticks of compliance that can be
reduced to rigid and objectively calculated numbers. Survey
team members and their supervisors ought to have some
degree of flexibility, and deference, in applying their
expertise in working with these less than perfectly precise
concepts. For these reasons, we have revised the
regulations to require an administrative law judge or
appellate administrative review authority to uphold State
or HCFA findings on the seriousness of facility
deficiencies in civil money penalty cases unless they are
clearly erroneous.

59 Fed. Reg. 56,116, 56,179 (emphasis added). It is clear from this regulatory history
that the drafters of 42 C.F.R. § 498.60(c)(2) ensured that the state agency’s or CMS
determination that there was immediate jeopardy would receive deferential consideration,
by adopting the clearly erroneous standard of review. Thus, caution must be exercised to
ensure that the Board’s decision in Miss. Care Ctr. of Greenville, Daughters of Miriam
Ctr., and other decisions that have mentioned deference relative to immediate jeopardy
not be read to require deference for the determination that there was immediate jeopardy
beyond that imposed by adoption of the clearly erroneous standard. Giving or requiring
that the immediate jeopardy determination be given deference in addition to applying the
35

“clearly erroneous standard” would be contrary to the intent of the drafters of the
regulation; would significantly limit the review of the determination by an ALJ and the
Board; and would impermissibly deny an affected party the due process right to review
intended by the drafters of the regulation.

In the foregoing quotation from Miss. Care Ctr. of Greenville, that panel of the Board
states that the clearly erroneous standard means that the “immediate jeopardy
determination is presumed to be correct, and the burden of proving the determination
clearly erroneous is a heavy one.” Miss. Care Ctr. of Greenville at 15. Similar
formulations have been used in other Board decisions when referring to the “clearly
erroneous standard.” However, the Board’s characterization of the “clearly erroneous
standard” in Mississippi Care Ctr. and other cases does not define the standard. The
“clearly erroneous standard” is described in Black’s Law Dictionary as a standard of
appellate review applied in judging the trial court’s treatment of factual issues, under
which a factual determination is upheld unless the appellate court has the firm conviction
that an error was committed. Black’s Law Dictionary 269 (18th ed. 2004). The Supreme
Court has addressed the “clearly erroneous standard” in the context of the Administrative
Procedure Act (APA). The Court described the preponderance of the evidence standard,
the most common standard, as requiring that the trier-of-fact believe that the existence of
a fact is more probable than not before finding in favor of the party that had the burden to
persuade the judge of the fact’s existence. In re Winship, 397 U.S. 358, 371-72 (1970);
Concrete Pipe & Prods. of Cal., Inc. v. Construction Laborers Pension Trust for
Southern CA, 508 U.S. 602, 622 (1993). The “substantial evidence” standard considers
whether a reasonable mind might accept a particular evidentiary record as adequate to
support a conclusion. Consol. Edison v. NLRB, 305 U.S. 197, 229 (1938); Dickinson v.
Zurko, 527 U.S. 150, 162 (1999). Under the “clearly erroneous” standard, a finding is
clearly erroneous even though there may be some evidence to support it if, based on all
the evidence, the reviewing judge or authority has a definite and firm conviction that an
error has been committed. United States v. U. S. Gypsum Co., 333 U.S. 364, 395 (1948);
Dickinson, 527 U.S. at 162; Concrete Pipe, 508 U.S. at 622. The clearly erroneous
standard has been characterized by the Court as being stricter than the substantial
evidence test and significantly deferential. The Court stressed in discussing the clearly
erroneous standard the importance of not simply rubber-stamping agency fact-finding.
The Court also commented that the APA requires meaningful review.'° Dickinson, 527
US. at 162 (citations omitted); Concrete Pipe, 508 U.S. at 622-23.

'S The Board’s characterization of the clearly erroneous standard as being highly
deferential to the fact-finding by the state agency surveyor and CMS, and even triggering
a rebuttal presumption, is entirely consistent with the Supreme Court’s characterization of
the standard. However, the Court’s cautions about ensuring meaningful review rather

than rubber-stamping agency decisions show it is important for the ALJ and the Board
(Footnote continued next page.)
36

Various panels of the Board have recognized other principles applicable to the review of
the immediate jeopardy issue. A finding of immediate jeopardy does not require a
finding of actual harm, only a likelihood of serious harm. Dumas Nursing and Rehab.,
L.P., DAB No. 2347 at 19 (2010) (citing Life Care Ctr. of Tullahoma, DAB No. 2304 at
58 (2010), aff'd, Life Care Ctr. of Tullahoma v. Sebelius, 453 F. App’x 610). The
efinition of immediate jeopardy at 42 C.F.R. § 488.301 does not define “likelihood” or
establish any temporal parameters for potential harm. Agape Rehab. of Rock Hill, DAB
No. 2411 at 18-19 (2011). The duration of the period of immediate jeopardy is also
subject to the clearly erroneous standard. Brian Ctr. Health and Rehab./Goldsboro, DAB
No. 2336 at 7-8 (2010). There is a difference between “likelihood” as required by the
efinition of immediate jeopardy and a mere potential. The synonym for “likely” is
probable,” which suggests a greater degree of probability that an event will occur than
suggested by such terms as “possible” or “potential.” Daughters of Miriam Ctr., DAB
No. 2067 at 10. “Jeopardy” generally means danger, hazard, or peril. The focus of the
immediate jeopardy determination is how imminent the danger appears and how serious
the potential consequences would be. Woodstock Care Ctr., DAB No. 1726 at 39.

“

What is the meaning of serious injury, harm, or impairment as used in the definition of
immediate jeopardy found in 42 C.F.R. § 488.301? How does serious injury, harm, or
impairment compare with “actual harm?” On the first question, the Board recognized in
Yakima Valley Sch., DAB No. 2422 at 8, that the regulations do not define or explain the
meaning of the term “serious” as used in the definition of immediate jeopardy.'° The
Board suggested that the definitions may be unimportant because the Board has held that,
under the clearly erroneous standard, once the state agency or CMS declares immediate
jeopardy, there is a presumption that the actual or threatened harm was serious and the

(Footnote continued.)

not to be tempted to simply defer to the surveyor, the state agency, or CMS on the
immediate jeopardy issue.

'© Appendix Q of the SOM also fails to provide surveyors a working definition of the
term “serious” that they can use to determine whether harm, injury, or impairment is
serious when deciding whether or not to declare immediate jeopardy. The Act does not
define the phrase “immediately jeopardize” and does not introduce the concept of serious
harm, injury, or impairment as the basis for finding immediate jeopardy. Thus, one is not
in error concluding that absent a definition of the term “serious” in the Act, the
regulations, the SOM, or decisions of the Board, it is essentially up to individual
surveyors, and whatever unpublished guidance they receive from their superiors or CMS
officials, to exercise their individual discretion and judgment to decide that there was
immediate jeopardy.
37

facility can only rebut the presumption of immediate jeopardy by showing that the harm
or threatened harm meets no reasonable definition of the term “serious.” Jd. at 8 (citing
Daughters of Miriam Ctr., DAB No. 2067 at 9). In Daughters of Miriam Ctr, the Board
discussed that the ALJ attempted to define “serious,” finding meanings such as
dangerous, grave, grievous, or life-threatening. The Board notes that the ALJ stated that
serious harm is outside the ordinary, requiring extraordinary care, or having lasting
consequences. The Board further noted that the ALJ stated that a serious injury may
require hospitalization, or result in long-term impairment, or cause severe pain, as
opposed to harm, injury, or impairment that is temporary, easily reversible with ordinary
care, does not cause a period of incapacitation, heals without special medical
intervention, or does not cause severe pain. The Board did not endorse or adopt the
ALJ’s definitional exercise but concluded that it was simply unnecessary in the context of
that case. The Board reasoned that the facility bore the burden to rebut the presumption
by showing that the actual or threatened harm met no reasonable definition of “serious.”
Daughters of Miriam Ctr., DAB No. 2067 at 9.

Applying the clearly erroneous standard to the record before me related to the
noncompliance I have found based on the violations of 42 C.F.R. §§ 483.10(b)(11);
483.13(b); and 483.13(c)(2), I have no definite and firm conviction that an error has been
committed in CMS’s determination that immediate jeopardy existed. Staff and
management failure to comply with the requirement of 42 C.F.R. § 483.10(b)(11) to
immediately consult with a resident’s physician in the event of a significant change in
physical, mental, or psychosocial condition or in case of an accident that may require
physician intervention, or when a significant change in treatment may be necessary,
clearly poses a risk for serious injury, harm, impairment, or death. Similarly, failure to
ensure that the perpetrator of an alleged act of abuse or neglect is removed from a facility
or isolated from residents to protect residents from further acts of abuse or neglect as
required by 42 C.F.R. § 483.13(b), also poses a risk that a resident may suffer serious
injury, harm, impairment, or death. It may not be as readily apparent that the failure to
immediately report to the state agency as required by 42 C.F.R. § 483.13(c)(2) poses a
likelihood for serious injury, harm, impairment, or death. However, failure to
immediately report prevents that state from taking immediate action when necessary to
protect residents of a facility, which is critically important when staff and management of
the facility are unable to protect facility residents. Petitioner’s evidence does not show
that there was no likelihood for serious (given any accepted definition of that term)
injury, harm, impairment or death on account of these deficiencies. Accordingly, I
conclude that Petitioner has failed to show that the declaration of immediate jeopardy
based on the violations of 42 C.F.R. §§ 483.10(b)(11); 483.13(b); 483.13(c)(2) was
clearly erroneous.

6. Thave no authority to review CMS’s selection of termination as a
remedy.
38

7. Termination on January 7, 2012; a CMP of $6,000 per day for 43
days, from November 26, 2011 through termination, a total CMP of
$258,000; and a DPNA effective December 24, 2011 through
termination, are reasonable enforcement remedies.

I have concluded that Petitioner was not compliant with 42 C.F.R. §§ 483.10(b)(11);
483.13(b); and 483.13(c)(2) from November 26, 2011 through termination on January 7,
2012. Ihave also concluded that Petitioner has failed to show that the declaration of
immediate jeopardy was clearly erroneous as to those deficiencies. Therefore, CMS has
bases to impose enforcement remedies. When there are one or more deficiencies that
pose immediate jeopardy, CMS and the state must impose temporary management or
terminate the provider agreement. CMS may also impose a CMP in the higher range of
authorized CMPs from $3,050 to $10,000 per day. 42 C.F.R. § 488.408(e). CMS’s
selection of remedies, including termination, is not subject to review by me. 42 C.F.R.
§§ 488.408(g)(2), 498.3(d)(11) and (14). Beverly Health & Rehab. — Spring Hill v.
Health Care Fin. Admin., DAB No. 1696 (1999), aff'd, Beverly Health & Rehab. Servs.
v. Thompson, 223 F.Supp. 2d 73 (D.D.C. 2002). In this case, the survey ended on
December 15, 2011 and termination occurred on January 7, 2012 — 23 days after the end
of the survey. CMS Exs. 1, 4; P. Ex. 1. Pursuant to 42 C.F.R. § 488.410, when there is
immediate jeopardy the state and CMS either terminate the provider agreement within 23
calendar days of the last date of the survey or appoint temporary management to remove
the jeopardy within 23 calendar days or the provider agreement is terminated. 42 C.F.R.
§ 488.410(a) and (c). This regulatory provision is consistent with the requirement of
section 1819(h)(2)(A)(i) of the Act, which requires that when noncompliance with
requirements of the Act immediately jeopardizes the health or safety of residents, the
Secretary takes immediate action to remove the jeopardy or terminate the facility’s
participation in Medicare. The Secretary has little discretion under the Act and CMS has
little discretion under the regulation when there are deficiencies that pose immediate
jeopardy. The election of CMS to terminate rather than first appoint temporary
management to attempt to abate immediate jeopardy prior to termination is not subject to
my review. Even if there is no immediate jeopardy, CMS has the authority to terminate a
provider agreement if a facility is not in substantial compliance or fails to submit an
acceptable plan of correction. 42 C.F.R. §§ 488.456(b); 489.53(a). CMS is required to
give notice at least 15 days in advance of the effective date of termination, except when
there is immediate jeopardy in a SNF, in which case only 2 days advance notice is
required. 42 C.F.R. § 489.53(d)(1) and (2)(ii). In this case, the notice is dated December
22, 2011, more than 15 days prior to the effective date of termination. CMS Ex. 4. I
conclude that Petitioner was not deprived of any required notice in this case and the
imposition of the termination was consistent with the statutory and regulatory
requirements and delegated authority.
39

The remaining issue is whether the DPNA and CMP are reasonable enforcement
remedies. Petitioner violated 42 C.F.R. §§ 483.10(b)(11) (Tag F157); 483.13(b) (Tag
F223); and 483.13(c)(2)(Tag F225); the violations posed a risk for more than minimal
harm to one or more facility residents; and Petitioner has failed to show that the
declaration that each of the three deficiencies posed immediate jeopardy was clearly
erroneous. When a facility is not in substantial compliance with program requirements,
CMS has the authority to impose one or more of the enforcement remedies listed in 42
C.F.R. § 488.406, including a CMP. CMS may impose a per day CMP for the number of
days that the facility is not in compliance or a PICMP for each instance that a facility is
not in substantial compliance, whether or not the deficiencies pose immediate jeopardy.
42 C.F.R. § 488.430(a). A CMP in the higher range of $3,050 to $10,000 per day is
authorized when the deficiencies pose immediate jeopardy. 42 C.F.R. § 488.408(e);
488.438(a)(1)(i). I conclude that there are bases for the imposition of enforcement
remedies, including the CMP in the higher range and the DPNA.

If I conclude, as I have in this case, that there is a basis for the imposition of an
enforcement remedy and the remedy proposed is a CMP, my authority to review the
reasonableness of the CMP is limited by 42 C.F.R. § 488.438(e). The limitations are: (1)
I may not set the CMP at zero or reduce it to zero; (2) I may not review the exercise of
discretion by CMS in selecting to impose a CMP; and (3) I may only consider the factors
specified by 42 C.F.R. § 488.438(f) when determining the reasonableness of the CMP
amount. In determining whether the amount of a CMP is reasonable, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history
of noncompliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as characterized by 42 C.F.R. § 488.404(b), the
same factors CMS and/or the state were to consider when setting the CMP amount; and
(4) the facility’s degree of culpability, including but not limited to the facility’s neglect,
indifference, or disregard for resident care, comfort, or safety, and the absence of
culpability is not a mitigating factor. The factors that CMS and the state were required to
consider when setting the CMP amount and that I am required to consider when assessing
the reasonableness of the amount are set forth in 42 C.F.R. § 488.404(b): (1) whether the
deficiencies caused no actual harm but had the potential for minimal harm; no actual
harm with the potential for more than minimal harm, but not immediate jeopardy; actual
harm that is not immediate jeopardy; or immediate jeopardy to resident health or safety;
and (2) whether the deficiencies are isolated, constitute a pattern, or are widespread. My
review of the reasonableness of the CMP is de novo and based upon the evidence in the
record before me. I am not bound to defer to the CMS determination of the reasonable
amount of the CMP to impose but my authority is limited by regulation as already
explained. I am to determine whether the amount of any CMP proposed is within
reasonable bounds considering the purpose of the Act and regulations. Emerald Oaks,
DAB No. 1800 at 10 (2001); CarePlex of Silver Spring, DAB No. 1683 at 14-18 (1999);
Capitol Hill Cmty. Rehab. & Specialty Care Ctr., DAB No. 1629 (1997).

40

With respect to facility history, CMS has submitted documentation that shows that
Petitioner has a significant history of noncompliance prior to the survey at issue. CMS
as submitted for my consideration the facility’s CASPER (Certification and Survey
Provider Enhanced Reports) report, which includes a synopsis of survey findings for the
years 2008 through 2011, and another document titled “Division of Health Care Facilities
ASPEN: Full Facility Profile (FFP),” which shows Petitioner’s compliance history
dating back to 2002. CMS Ex. 27. These documents show that since September 2002,
Petitioner has been cited by numerous surveys for violations of Medicare participation
requirements, including prior deficiency citations under Tag F157 in 2011, 2009, 2008,
and 2006 (CMS Ex. 27 at 1, 7, 8, 14, 15, 16); Tag F225 in 2011(CMS Ex. 27 at 13); and
Tag F223 in 2006 (CMS Ex. 27 at 20).

Petitioner has not specifically argued that its financial condition affects its ability to pay
the proposed CMP, which totals $258,000. At the hearing, Petitioner’s Regional Vice
President, Jennifer Solomon, testified that Petitioner incurred a loss of “around $14
million” related to the closure of the facility. Tr. 581. Ms. Solomon testified further that
Petitioner had intended to renovate the facility and then reopen, but then decided to have
the facility demolished. According to Ms. Solomon, Petitioner now intends to build a
new facility on a different site. Tr. 581-82. Other than the testimony of Ms. Solomon,
Petitioner has offered nothing in the way of documentary evidence regarding its financial
condition. Petitioner has not argued an inability to pay. I conclude that Petitioner’s
financial condition does not preclude it from paying the CMP I approve.

I conclude that Petitioner’s noncompliance is serious, and Petitioner has not shown that
the immediate jeopardy related to the violations of Tags F157, F223, and F225 was
abated prior to termination. I also conclude that Petitioner is culpable as Petitioner failed
to immediately consult with the residents’ physicians and to protect other vulnerable
residents, and failed to immediately report the allegation of abuse to the state authorities.
I also consider Petitioner culpable as Resident 1 and Resident 2 were not examined by a
nurse practitioner until November 28 and were not seen by a social worker until
November 29. By failing to provide immediate care to the residents following the abuse,
Petitioner’s staff further risked their physical, emotional, and mental health.

CMS proposes a per day CMP of $6,000 from November 23, 2011 through termination
on January 7, 2012. The November 23 inception date is based on allegations related to
the salty beets, which I find unnecessary to review in this case.'’ The alleged violations

'T The potential difference in CMP by beginning the CMP on November 23 rather than
November 26, 2011, is $12,000 to $18,000, which is de minimis compared with a total
CMP of $258,000. The CMP I approve is sufficient to accomplish the Congressional

purpose for authorizing alternative remedies particularly in light of the fact that Petitioner
(Footnote continued next page.)
41

under Tags F157, F223, and F225 that I have reviewed, began on November 26, 2011.
The $6,000 per day CMP proposed falls in the middle of the range of CMPs authorized
when there is immediate jeopardy. In light of the relevant factors, I find that the amount
of the CMP is reasonable. I also conclude that CMS was authorized to impose a DPNA
beginning December 24, 2011 through termination on January 7, 2012, and that the
DPNA is a reasonable enforcement remedy.

7. Other issues raised by Petitioner are without merit or are not within
my authority to decide.

Petitioner attempts to preserve two additional issues for appeal. Petitioner argues that the
allocation of the burden of persuasion in this case, according to the rationale of the Board
in the prior decisions cited above, violates the Administrative Procedure Act, 5 U.S.C.

§§ 551-59, specifically 5 U.S.C. § 556(d). RFH at 5; P. Brief at 4. Pursuant to the
scheme for the allocation of burdens adopted by the Board in its prior cases, CMS bears
the burden to come forward with the evidence and to establish a prima facie showing of
the alleged regulatory violations in this case by a preponderance of the evidence. If CMS
makes its prima facie showing, Petitioner has the burden of coming forward with any
evidence in rebuttal and the burden of showing by a preponderance of the evidence that it
was in substantial compliance with program participation requirements. Petitioner bears
the burden to establish by a preponderance of the evidence any affirmative defense. The
allocation of burdens suggested by the Board is not inconsistent with the requirements of
5 U.S.C. § 556(d), as CMS is required to come forward with the evidence that establishes
its prima facie case. Furthermore, because the evidence is not in equipoise, this case does
not turn upon which party bore the burden of persuasion and Petitioner suffered no
prejudice.

Petitioner also argues that the Medicare Act is violated and Petitioner is deprived of due
process if CMS is not required to submit evidence to prove it considered the regulatory
criteria established by 42 C.F.R. §§ 488.404 and 488.438(f). RFH at 6; P. Prehearing
Brief at 10. I reviewed the evidence related to the regulatory factors de novo and I
perceive no prejudice to Petitioner because I did not require CMS to submit evidence
related to its consideration of the regulatory factors.

(Footnote continued.)

was placed on a fast track for termination of its provider agreement. Accordingly, I
conclude that the review of the salty beets tags is simply not necessary for the purpose of
possibly extending the duration of the CMP by two or three days.
42

III. Conclusion

For the foregoing reasons, I conclude that Petitioner was not in substantial compliance
with program participation requirements from November 26, 2011 through termination of
its participation in Medicare on January 7, 2012. There are bases for the imposition of
the following enforcement remedies, which I conclude are reasonable: termination of
Petitioner’s provider agreement and participation in Medicare effective January 7, 2012;
a CMP of $6,000 per day beginning November 26, 2011 and continuing until termination
on January 7, 2012; and a DPNA effective December 24, 2011 through termination on
January 7, 2012.

/s/
Keith W. Sickendick
Administrative Law Judge

